 
 
Exhibit 10 (ab)


















OPERATING AGREEMENT OF


TAUBMAN LAND ASSOCIATES LLC


a Delaware limited liability company









--------------------------------------------------------------------------------









OPERATING AGREEMENT OF


TAUBMAN LAND ASSOCIATES LLC


TABLE OF CONTENTS




ARTICLE I ORGANIZATION 
 
1.1 Formation 
 
1.2 Name 
 
1.3 Purposes and Powers 
 
1.4 Term 
 
1.5 Principal Place of Business; Agent For Service of Process 
 
1.6 Filing of Certificates 
 
1.7 Nature of Membership Interests 
 
1.8 Liability of Members 
 
1.9 Taxation as a Partnership 
 
1.10 Representations, Warranties, and Covenants
 
1.11 Authority and Liability of Members
 
ARTICLE II DEFINITIONS 
 
ARTICLE III CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS 
 
3.1 Members’ Capital Accounts 
 
3.2 Percentage Interests 
 
3.3 Capital Contributions 
 
3.4 Additional Funds; Anticipated Financing 
 
3.5 Restrictions Relating to Capital 
 
ARTICLE IV ALLOCATIONS OF PROFIT AND LOSS AND DISTRIBUTION OF AVAILABLE CASH
 
4.1 Members’ Shares of Profits 
 
4.2 Members’ Shares of Losses 
 
4.3 Special Allocations 
 
4.4 Allocation for Federal Income Tax Purposes 
 
4.5 Distributions of Available Cash 
 
4.6 Bank Acounts
 
4.7 Books of Account and Reports
 
4.8 Tax Returns and Audits
 

i

--------------------------------------------------------------------------------



4.9 Company Fiscal Year
 
ARTICLE V MANAGEMENT; EXECUTION OF LEGAL INSTRUMENTS; OTHER VENTURES 
 
5.1 Management; Authority of the Managing Member; Limitations on Authority 
 
5.2 Response of the Members
 
5.3 Compensation of Members and Affiliates
 
5.4 Authority for Execution of Instruments
 
5.5 Management Agreement
 
5.6 Indemnification of the Members; Limit on Liability
 
5.7 Bank Accounts
 
5.8 Activities and Competing Ventures of the Members and Affiliates
 
5.9 Tax Matters Member
 
5.10 Specific Provisions Relating to Real Estate Investment Trust Status
 
ARTICLE VI TRANSFERS OF MEMBERSHIP INTERESTS 
 
6.1 General Restrictions on Dispositions
 
6.2 Subsitution of Members
 
6.3 Intentionally Omitted
 
6.4 Right of First Refusal
 
6.5 Buy-Sell
 
6.6 Sale of the Property
 
6.7 Closings
 
6.8 Pledge of Membership Interests
 
ARTICLE VII DISABLING EVENT IN RESPECT OF A MEMBER; SUCCESSION OF INTERESTS
 
7.1 Disabling Event in Respect of a Member
 
7.2 Single Respresentative to Act on Behalf of Successors
 
7.3 Succession by Individuals to Membership Interests of Members
 
7.4 References to "Member" and "Members" in the Event of Successors
 
7.5 Waiver of Dissolution if Transfer is in full Compliance with Agreement;
Negation of Right to Dissolve Except as Herein Provided; No Withdrawal
 
7.6 Determination of Fair Market Value of Membership Interests
 
ARTICLE VIII WINDING UP, LIQUIDATION, AND TERMINATION OF THE COMPANY
 
8.1 Liquidation of the Assets of the Company and Disposition of the Proceeds
Thereof
 
8.2 Cancellation of Certificates
 
ARTICLE IX MISCELLANEOUS
 

ii

--------------------------------------------------------------------------------



9.1 Exculpation
 
9.2 Notices
 
9.3 Applicable Law
 
9.4 Word Meanings; Gender
 
9.5 Section Titles
 
9.6 Entire Agreement
 
9.7 Waiver
 
9.8 Separability of Provisions
 
9.9 Binding Agreement
 
9.10 Equitable Remedies
 
9.11 Partition
 
9.12 Amendment
 
9.13 No Third Party Rights Created Hereby
 
9.14 Liability of Members
 
9.15 Additional Acts and Instruments
 
9.16 Organization Expenses
 
9.17 Agreement in Counterparts
 
9.18 Attorneys-in-Fact
 
9.19 Consents, Approval, Etc.
 




 
Exhibit A Property Description
Exhibit B Members of Taubman
 




 

iii


--------------------------------------------------------------------------------




OPERATING AGREEMENT OF


TAUBMAN LAND ASSOCIATES LLC


a Delaware limited liability company




THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into effective
as of October 20, 2006, by and between TRG SUNVALLEY LLC, a Delaware limited
liability company (“TRG LLC”), and TILC-SV, LLC, a Michigan limited liability
company (“Taubman”) (individually a “Member” and together the “Members”).


ARTICLE I 
ORGANIZATION
 
1.1  Formation. The Company was formed pursuant to the applicable laws of the
State of Delaware including the Delaware Limited Liability Company Act as in
effect in the State of Delaware, as the same may be amended from time to time
(all of such laws being hereinafter referred to as the “Limited Liability
Company Law”), by the filing of a Certificate of Formation of the Company with
the Secretary of State of the State of Delaware on October 5, 2006. The Company
shall continue upon the terms and conditions herein set forth.


1.2  Name. The name of the Company is “Taubman Land Associates LLC.” The Company
may also conduct its business under one or more assumed names if so authorized
by the Members.


1.3  Purposes and Powers. The Company has been organized pursuant to the Limited
Liability Company Law and in accordance with this Agreement solely in order to
(i) acquire, hold, own, develop, improve, lease, finance, refinance, sell,
transfer, exchange, and encumber the fee simple interest in that certain
property consisting of approximately sixty-eight (68) acres located in Concord,
California, which has been ground leased in part to SunValley Shopping Center
LLC, as successor-in-interest, by various assignments, of Del E. Webb
Corporation, an Arizona corporation, and ground leased in part to Sears, Roebuck
and Co., and which has been developed as a regional retail shopping center known
as “SunValley Shopping Center” (as more particularly described on Exhibit A
hereto, the “Property”), and any other property that the Company shall acquire,
directly or indirectly, that is related to the Property, and (ii) engage in any
other activities in respect of any Company assets as the Members shall determine
in accordance with the Limited Liability Company Law or as otherwise set forth
in this Agreement. The Company shall have all such powers as are necessary or
appropriate to carry out its purposes as described in this Section 1.3. Except
as expressly and specifically provided in this Agreement, no Member shall have
any authority to act for, bind, commit, or assume any obligation or
responsibility on behalf of the Company, its properties, or the other Member.


1.4  Term. The term of the Company commenced on the date of the initial filing
of the Certificate of Formation of the Company and shall end, and the Company
shall dissolve, on the first to occur of (i) the occurrence of any event which
would, under the Limited Liability Company Law (notwithstanding the provisions
of this Agreement) or under the terms of this Agreement, result in the
dissolution of the Company; provided, however, that the term of the Company
shall not end upon the occurrence of such an event if the Company is
reconstituted

1

--------------------------------------------------------------------------------



or otherwise continues as provided in this Agreement, (ii) cessation of the
business of the Company in the ordinary course, or (iii) the determination by
the Members to dissolve the Company. No Member shall have the unilateral right
to terminate and dissolve the Company prior to the end of its term as provided
in this Section 1.4.


1.5  Principal Place of Business; Agent For Service of Process. The principal
office of the Company shall be located at 200 East Long Lake Road, Bloomfield
Hills, Michigan 48304, and/or such other address(es) as may be designated from
time to time by the Managing Member with written notice thereof to the
Non-Managing Member. The name and address of the registered agent for service of
process on the Company in the State of Delaware is Corporation Service Company,
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, or such other
Person and address as shall be designated by the Managing Member, with written
notice to the Non-Managing Member.


1.6  Filing of Certificates. The Members hereby agree to execute, file and
record all such other certificates and documents, including amendments to the
Certificate of Formation of the Company and applications to qualify as a foreign
limited liability company, and to do such other acts as the Managing Member
deems appropriate to comply with all legal requirements necessary for the
formation, continuation, and operation of a limited liability company, the
ownership of property, and the conduct of business under the laws of the State
of Delaware, the State of California, and any other jurisdiction in which the
Company may own property or conduct business.


1.7  Nature of Membership Interests. Membership Interests in the Company shall
be personal property for all purposes. All property owned by the Company,
whether real or personal, tangible or intangible, shall be deemed to be owned by
the Company as an entity. No Member, individually, shall have ownership of such
property.


1.8  Liability of Members. Unless otherwise provided by law or expressly assumed
in writing, a Person who is a Member shall not be liable for the acts, debts or
liabilities of the Company.


1.9  Taxation as a Partnership. The Members intend that the Company shall be
taxed as a partnership, pursuant to Subchapter K of the Code, for federal,
state, and local income tax purposes, and agree to report all Company items of
income, gain, loss, deduction and credit in accordance with that Subchapter.


1.10 Representations, Warranties, and Covenants.


(a) TRG LLC hereby represents and warrants to Taubman as follows:
(i) TRG LLC is a Delaware limited liability company, duly formed, validly
 existing and in good standing under the laws of the State of Delaware.


(ii) This Agreement has been duly authorized, validly executed, and  constitutes
the binding obligation of and is enforceable against TRG LLC in  accordance with
its terms. TRG LLC has full power, authority, and capacity to enter  into this
Agreement and to carry out its obligations as described in this Agreement.

2

--------------------------------------------------------------------------------



(iii) No litigation or proceedings, including, without limitation arbitration
 proceedings, are pending or, to the best knowledge of TRG LLC, threatened
against  TRG LLC or any of its Affiliates which, if adversely determined, could
individually or in the aggregate have  an adverse effect on the consummation and
the performance of this Agreement by  TRG LLC.
 
(iv) TRG LLC is not a "foreign person” within the meaning of the Foreign
Investment in Real Property Tax Act of 1980. as amended.
 
(v) TRG LLC is wholly owned by TRG.
 
(b) Taubman hereby represents, warrants, and covenants to TRG LLC as follows:


(i) Taubman is a Delaware limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware.
 
(ii) This Agreement has been duly authorized, validly executed, and constitutes
the binding obligation of and is enforceable against Taubman in accordance with
its terms. Taubman has full power, authority, and capacity to enter into this
Agreement, and to carry out its obligations as described in this Agreement.
 
(iii) No litigation or proceedings, including, without limitation arbitration
proceedings, are pending or, to the best knowledge of Taubman, threatened
against Taubman or any of its Affiliates which, if adversely determined, could
individually or in the aggregate have an adverse effect on the consummation and
the performance of this Agreement by Taubman.
 
(iv) Taubman is not a "foreign person" within the meaning of the Foreign
Investment in Real Property Tax Act of 1980, as amended.
 
(v) The current members of Taubman are identified on Exhibit B attached hereto.


(c) The representations, warranties, and covenant in this Section 1.10 shall
survive the formation and the termination of the Company.


Section1.11  Authority and Liability of Members. Except as otherwise provided in
this Agreement, no Member shall have any authority to act for, bind, commit, or
assume any obligation or responsibility on behalf of the Company, its
properties, or the other Member. No Member, in its capacity as a Member under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of the other Member, nor shall the Company be responsible or liable
for any indebtedness or obligation of any Member, incurred either before or
after the execution and delivery of this Agreement by such Member.


ARTICLE II  
DEFINITIONS
 
“Accountant” is defined in Section 4.8 hereof.


“Adjustments” is defined in Section 7.6 hereof.

3

--------------------------------------------------------------------------------



“Adjustment Notice” is defined in Section 7.6 hereof.


“Affiliate” means (i) with respect to any individual, any member of such
individual’s Immediate Family and/or a Family Trust with respect to such
individual, and any entity in which such individual and/or his Affiliate(s) own,
directly or indirectly, twenty-five percent (25%) or more of any class of Equity
Security or of the aggregate Beneficial Interest of all beneficial owners, or in
which such individual or his Affiliate is a managing general partner or a
managing member, or which is Controlled By such individual and/or his
Affiliates, directly or indirectly; and (ii) with respect to any Person (other
than an individual), any Person (other than an individual) which Controls, is
Controlled By, or is Under Common Control With, such Person, and any individual
who is a general partner, or managing member, or who directly or indirectly
Controls such Person.


“Agreement” is defined in the Preamble hereto.


“Auditor” is defined in Section 4.8 hereof.


"Available Cash" means the excess of the Company's cash and cash equivalents
over the amount of cash needed by the Company, as reasonably determined by the
Managing Member, to (1) service its debts and obligations to Third Parties, (2)
service its debts and obligations to the Members and their Affiliates as
provided in this Agreement, (3) maintain adequate capital and reserves for, by
way of example and not limitation, working capital and reasonably foreseeable
needs of the Company, and (3) conduct its business and carry out its purposes.


"Bankruptcy" as to any Person means (i) applying for or consenting to the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
administrator, liquidator, or the like of itself or of all or a substantial
portion of its assets, (ii) admitting in writing its inability, or being
generally unable or deemed unable under any applicable law, to pay its debts as
such debts become due, (iii) convening a meeting of creditors for the purpose of
consummating an out-of-court arrangement, or entering into a composition,
extension, or similar arrangement, with creditors in respect of all or a
substantial portion of its debts, (iv) making a general assignment for the
benefit of its creditors, (v) placing itself or allowing itself to be placed,
voluntarily or involuntarily, under the protection of the law of any
jurisdiction relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts, (vi) taking any action for the purpose of
effecting any of the foregoing, or (vii) if a proceeding or case shall be
commenced against such Person in any court of competent jurisdiction, seeking
(a) the liquidation, reorganization, dissolution, winding-up, or composition or
readjustment of debts, of such Person, (b) the appointment of a trustee,
receiver, custodian, administrator, liquidator, or the like of such Person or of
all or a substantial portion of such Person's assets, or (c) similar relief in
respect of such Person under any law relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts, and such
proceeding or case shall continue undismissed or unstayed for a period of ninety
(90) Days, or an order, judgment, or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect for a period of
sixty (60) Days, or an order for relief or other legal instrument of similar
effect against such Person shall be entered in an involuntary case under such
law and shall continue unstayed for a period of sixty (60) Days.


“Beneficial Interest” means an interest, whether as partner, joint venturer,
member, stockholder, cestui que trust, beneficiary of a trust, or otherwise, a
contract right or a legal or equitable position under or by which the possessor
participates in the economic or other results of the business organization to
which such interest, contract right, or position relates.

4

--------------------------------------------------------------------------------



“Best Efforts” means that the obligated party shall make a diligent,
commercially reasonable, and good faith effort to accomplish the applicable
objective. Such obligation, however, does not require the expenditure of funds
or the incurrence of any liability on the part of the obligated party, nor does
it require that the obligated party act in a manner which would otherwise be
contrary to prudent business judgment or normal commercial practices in order to
accomplish the objective. The fact that the objective is not actually
accomplished is no indication that the obligated party did not in fact utilize
its Best Efforts in attempting to accomplish the objective.


“Book Value” is defined in Section 3.1(e) hereof.


“Business Day” means any day except a Saturday, a Sunday, or a legal holiday in
San Francisco, California, and on which commercial banks are open for business
in San Francisco, California.


“Buyer” is defined in Section 6.4(a) hereof.


“Buy-Sell Offer” is defined in Section 6.5(a) hereof.


“Capital Account” is defined in Section 3.1 hereof.


“Capital Contribution” means the initial amount of cash or the net fair market
value of property contributed to the capital of the Company by a Member,
increased by any additional contributions of cash or the net fair market value
of property made to the capital of the Company by such Member in accordance with
the provisions of this Agreement. Any reference to the Capital Contribution of a
Member shall include the Capital Contributions made by a predecessor-in-interest
of such Member.


"Change of Control Event" means (i) any loss of the right of A. Alfred Taubman,
any member of his Immediate Family, any heir of the foregoing, any trust for the
benefit of the foregoing and any partnership or limited liability company or
corporation Controlled By some or all of the foregoing (for any reason other
than a voluntary sale of shares of Taubman Centers, Inc. by one (1) or more of
the foregoing Persons) to nominate at least three (3) members of the Board of
Directors, or (ii) the acquisition by any person or group or persons (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934.
as amended, other than A. Alfred Taubman, any members of his Immediate Family,
any heir of the foregoing, any trust for the benefit of any of the foregoing,
any private charitable foundation, or any partnership, limited liability company
or corporation owned or Controlled By some or all of the foregoing, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended) of forty percent (40%) or more of
the outstanding voting capital stock of Taubman Centers, Inc.


“Code” means the Internal Revenue Code of 1986, as amended from time to time (or
any corresponding provision of succeeding law).


“Communication” and “Communications” are defined in Section 9.2(a) hereof.


“Company” means Taubman Land Associates LLC, a Delaware limited liability
company.


“Contribution Notice” is defined in Section 3.4(d) hereof.

5

--------------------------------------------------------------------------------



“Control” means (and its correlative terms “Controlled By” and “Under Common
Control With”) with respect to any corporation, partnership, limited liability
company, trust, or other business organization, possession, directly or
indirectly, by the applicable individual or individuals, entity or entities, of
the power to direct or cause the direction of the management and policies
thereof, whether through the ownership of voting securities, by contract, or
otherwise.


“Day” or “Days” means each calendar day, including Saturdays, Sundays, and legal
holidays; provided, however, that if the Day on which a period of time for
consent or approval or other action ends is not a Business Day, such period
shall end on the next Business Day.
 
“Defaulting Member” is defined in Section 3.4(e) hereof.


“Deficit Member” is defined in Section 3.4(b) hereof.


“Depreciation” means for each Fiscal Year of the Company or other period, an
amount equal to the depreciation, amortization, or other cost recovery deduction
allowable under the Code with respect to an asset for such year or other period,
except that if the Book Value of an asset differs from its adjusted basis for
federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount which bears the same ratio to such beginning
Book Value as the federal income tax depreciation, amortization, or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization, or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to such beginning Book
Value using any reasonable method selected by the Managing Member.


“Disabled Member” is defined in Section 7.1(a)(ii) hereof.


“Disabling Event” is defined in Section 7.1(a)(i) hereof.


“Equity Security” has the meaning ascribed to it in the Securities Exchange Act
of 1934, as amended to the date hereof, and the rules and regulations thereunder
(and any successor laws, rules, and regulations of similar import).


“Event of Withdrawal” is defined in Section 7.1(a)(iv) hereof.


“Excess Member” is defined in Section 3.4(b) hereof.


“Exercise Notice” is defined in Section 6.4(a) hereof.


“Exercise Period” is defined in Section 6.4(a) hereof.


“Excess Payment” is defined in Section 3.4(b) hereof.


“Family Trust” means, with respect to any individual, a trust for the benefit of
such individual or for the benefit of any member or members of such individual’s
Immediate Family (for the purpose of determining whether or not a trust is a
Family Trust, the fact that one or more of the beneficiaries (but not the sole
beneficiary) of the trust includes a Person or Persons, other than a member of
such individual’s Immediate Family, entitled to a distribution after the death
of the settlor if he, she, it, or they shall have survived the settlor of such
trust, which distribution is to be made of something other than a Membership
Interest, directly or indirectly, in the Company and/or includes an organization
or organizations exempt from federal income tax pursuant to the

6

--------------------------------------------------------------------------------



provisions of Sections 501(a) of the Code and described in Section 501(c)(3) of
the Code shall be disregarded); provided, however, that in respect of transfers
by way of testamentary or inter vivos trust the trustee or trustees shall be
solely such individual, a member or members of such individual’s Immediate
Family, a responsible financial institution, an attorney that is a member of the
Bar of any State in the United States, or an individual or individuals approved
by that Member or those Members then holding an aggregate Percentage Interest of
at least eighty percent (80%).


“Fiscal Year” means (i) the period commencing on the effective date of this
Agreement and ending on the following December 31, (ii) any subsequent twelve
(12) month period commencing on January 1 and ending on December 31, or (iii)
any portion of any period described in clause (ii) for which the Company is
required to allocate Profits, Losses, and other items of Company income, gain,
loss or deduction pursuant to Article IV of this Agreement.


“Gross Income” means the income of the Company and the net gain from sales of
Company property before deduction of items of expense or deduction.


“Guarantor” is defined in Section 3.4(b) hereof.


“Immediate Family” means with respect to any individual such individual’s spouse
(past or then current), descendants (natural or adoptive), grandparents,
parents, siblings of the whole or half blood, and descendants of parents of such
individual’s spouse (past or then current).


“Initiating Member” is defined in Section 6.5(a) hereof.


“Limited Liability Company Law” is defined in Section 1.1 hereof.


“Liquidator” is defined in Section 8.1(a) hereof.


“Losses” means the losses of the Company as determined in accordance with the
method of accounting followed by the Company for federal income tax purposes,
including any separately stated items under Code Section 702(a).


“Major Decision” is defined in Section 5.1(c) hereof.


“Management Agreement” is defined in Section 5.5 hereof.


“Managing Member” is defined in Section 5.1(a) hereof.


“Member” and “Members” are defined in the Preamble hereto.


“Membership Interest” as to each Member means all of the rights of a Member in
the Company and shall include, but not be limited to, a Member’s (i) right to
inspect the Company’s books and records, (ii) right to participate in the
management and affairs of, and vote on matters presented to, the Company, and
(iii) right to share in allocations of Profits and Losses and distributions of
Available Cash, all as and to the extent provided in this Agreement.
 
“Member Nonrecourse Debt Minimum Gain” is defined in Section 4.3(d) hereof.



7

--------------------------------------------------------------------------------



“Minimum Gain” means an amount determined in accordance with Regulations Section
1.704-2(b)(2), by computing with respect to each nonrecourse liability (as
defined in Regulations Section 1.704-2(b)(3)) of the Company, the amount of gain
(of whatever character), if any, that would be realized by the Company if (in a
taxable transaction) it disposed of property subject to such liability in full
satisfaction thereof, and by then aggregating the amounts so computed.


“Net Value” is defined in Section 7.6 hereof.


“Non-Defaulting Member” is defined in Section 3.4(e) hereof.


“Non-Initiating Member” is defined in Section 6.5(a) hereof.


“Non-Managing Member” means the Member that is not the Managing Member.


“Non-Pledging Member” is defined in Section 6.8(iii) hereof.


“Non-Triggering Member” is defined in Section 6.6(a) hereof.


“Offer” is defined in Section 6.4(a) hereof.


“Ownership Requirement” is defined in Section 1.10(b)(vi) hereof.


“Percentage Interest” is defined in Section 3.2 hereof.


"Person" means an individual, a partnership (general or limited), limited
liability company, corporation, joint venture, business trust, cooperative,
association, or other form of business organization, whether or not regarded as
a legal entity under applicable law, a trust (inter vivos and testamentary), an
estate of a deceased, insane, or incompetent Person, a quasi-governmental
entity, a government or any agency, authority, political subdivision, or other
instrumentality thereof, or any other entity.


"Pledge" means any pledge, encumbrance, hypothecation, or other assignment of a
Membership Interest or any proceeds thereof as collateral for a loan to or for
the benefit of the Member whose Membership Interest or the proceeds thereof has
been pledged.


“Pledge Documents” is defined in Section 6.8(iii) hereof.


“Pledgee” is defined in Section 6.8(a)(i) hereof.


“Pledgee Rights” means any of a Pledgee’s rights under a loan or pledge
agreement, including, without limitation, foreclosure, a transfer in lieu of
foreclosure, or sale pursuant to the applicable commercial code.


“Pledging Member” is defined in Section 6.8 hereof.


“Prime” shall mean that rate of interest equal to the prime rate of interest
published from time to time by the Company’s principal bank, or if such bank
ceases to announce such a rate, the average of the prime rates prevailing from
time to time at the two (2) national banks in the State of California having the
largest deposits for the calendar quarter immediately preceding the date that
the prime rate is to be determined.

8

--------------------------------------------------------------------------------



“Profits” means the income of the Company as determined in accordance with the
method of accounting followed by the Company for federal income tax purposes,
including any separately stated items under Code Section 702(a).


“Property” is defined in Section 1.3 hereof.


“Regulations” means the permanent and temporary regulations of the United
State’s Department of the Treasury under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).


“Regulatory Allocations” is defined in Section 4.3(h) hereof.


“REIT” means a real estate investment trust.


“REIT Member” is defined in Section 5.10 hereof.


“Required Funds” is defined in Section 3.4(b) hereof.


“Return” means a variable return, recalculated and compounded monthly, equal to
Prime plus one percent (1%).


“Sale Offer” is defined in Section 6.6(a) hereof.


“Sale Price” is defined in Section 6.6(a) hereof.


“Seller” is defined in Section 6.4(a) hereof.


“Subject Interest” is defined in Section 6.4(a) hereof.


“Successor” is defined in Section 7.1(a)(iii) hereof.


“Taubman” is defined in the Preamble to this Agreement.


“Tax Matters Member” is defined in Section 5.9(a) hereof.


"Third Party" or "Third Parties" means one (1) or more Persons who are neither
Members nor Affiliates of a Member.


“Total Price” is defined in Section 6.5(a) hereof.


“Transfer” means any assignment, sale, transfer, conveyance, encumbrance,
Pledge, granting of an option or proxy, or other disposition or act of
alienation.


“TRG” means The Taubman Realty Group Limited Partnership, a Delaware limited
partnership.


“TRG Excess Contributions” is defined in Section 3.4(c) hereof.


“TRG LLC” is defined in the Preamble to this Agreement.


“Triggering Member” is defined in Section 6.6(a) hereof.

9

--------------------------------------------------------------------------------



“Trigger Notice” is defined in Section 6.6(a) hereof.


“TTC” means The Taubman Company LLC, a Delaware limited liability company.


“Valuation Date” is defined in Section 7.6 hereof.




ARTICLE III 
CAPITAL ACCOUNTS; CAPITAL CONTRIBUTIONS
 
3.1  Members’ Capital Accounts. The Company shall establish and maintain a
separate capital account (“Capital Account”) for each Member, in accordance with
the following provisions:


(a)  To each Member’s Capital Account there shall be credited such Member’s
Capital Contributions, such Member’s distributive share of Profits and any items
in the nature of income or gain that are specially allocated pursuant to Article
IV hereof, and the amount of any Company liabilities assumed by such Member or
which are secured by any property distributed to such Member.


(b)  To each Member’s Capital Account there shall be debited an amount of cash
and the agreed-upon fair market value of any property distributed to such Member
pursuant to any provisions of this Agreement, such Member’s distributive share
of Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Article IV hereof, and the amount of any liabilities of
such Member that the Company assumes or takes subject to that have not been
taken into account in determining the amount of such Member’s Capital
Contributions.


(c)  Except as provided in this Agreement with respect to the Return, no
interest or other fixed return shall accrue or be paid on any Capital
Contributions.
(d)  It is intended that Capital Accounts be maintained in accordance with the
provisions of Regulations Section 1.704-1(b) and shall be interpreted and
applied as provided in the Regulations. In the event that the Managing Member
reasonably determines that the manner in which the Capital Accounts, or any
debits or credits thereto, are maintained or computed under the Regulations
should be further reflected in an amendment hereto, the Members shall enter into
an appropriate amendment to this Agreement.
 
(e)  In the event that the Book Values of Company assets are adjusted as
described below in this Section 3.1(e), the Capital Accounts of the Members
shall be adjusted simultaneously to reflect the aggregate net adjustments as if
the Company recognized gain or loss for federal income tax purposes equal to the
amount of such aggregate net adjustment. For the purpose of this Agreement, the
term “Book Value” means, with respect to any asset, such asset’s adjusted basis
for federal income tax purposes, except:
 
(i)  the initial Book Value of any asset contributed by a Member to the Company
shall be the gross fair market value of such asset;
 
(ii)  the Book Value of all Company assets may be adjusted, as determined by the
Members to be necessary or appropriate to reflect the relative economic
interests of the Members, to equal their respective gross fair market values as
of the following

10

--------------------------------------------------------------------------------



times: (1) the acquisition from the Company, in exchange for more than a de
minimis capital contribution, of a Membership Interest by an additional member
or of an additional Membership Interest by an existing Member; (2) the
distribution by the Company to a Member of more than a de minimis amount of
Company property (including money) as consideration for an interest in the
Company; and (3) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);
 
(iii)  if the Book Value of an asset has been determined or adjusted as provided
in paragraphs (i) or (ii) above, the Book Value of such asset shall thereafter
be adjusted by the Depreciation (as defined below) taken into account with
respect to such asset for purposes of computing Profits and Losses; and


(iv)  the Book Value of any Company asset distributed to any Member shall be the
gross fair market value of such asset on the date of distribution.
 
In the event that any provision of this Section 3.1 or Section 3.3 hereof
requires the determination of the fair market value of any asset, such fair
market value shall be as determined by the mutual agreement of the Members
provided that (x) such value is reasonably agreed to by the Members in
arm’s-length negotiations and (y) the Members have sufficiently adverse
interests as provided in Regulations Section 1.704-1(b)(2)(iv)(h). In the event
that the requirements of clauses (x) and (y) of this Section 3.1(e) are not met,
then the fair market value shall be determined by an appraiser selected by the
Members, and the cost of such appraisal shall be an expense of the Company.


3.2  Percentage Interests. For the purpose of this Agreement, the term
“Percentage Interest” means with respect to each Member, fifty percent (50%), as
the same may be adjusted pursuant to Section 3.4 (e) hereof.


3.3  Capital Contributions. To acquire the fee interest in the Property, the
Members will each contribute funds in an amount equal to fifty percent (50%) of
the purchase price and the anticipated immediate working capital needs of the
Company.


3.4  Additional Funds; Anticipated Financing.


(a)  In order to carry on the business of the Company, the Members acknowledge
that funds may be required in addition to the Capital Contributions reflected in
Section 3.3 hereof. All such additional funds shall be obtained as provided in
this Section 3.4.


(b) It is the intent of the Members to obtain, and the Managing Member shall use
its Best Efforts to obtain, all funds required to pay for costs, expenses, and
fees of the Company (the "Required Funds") from the proceeds of loans from Third
Parties, pursuant to such terms, provisions, and conditions and in such manner
(including the engagement of brokers and/or investment bankers to assist in
providing such financing) as the Managing Member shall determine. The Managing
Member shall seek to obtain Company financing on a basis that is without
recourse to the Members. Such financing may be secured by a mortgage or
mortgages on all or any portion of the Property and/or the Company’s interest
therein. In the event that a Member or its Affiliate (a "Guarantor") is required
to make any payment under any guaranty or indemnity executed by such Guarantor
in connection with any Company financing, then in such event, (i) if each
Member, or its Affiliate, is a Guarantor and if such payments are made by all

11

--------------------------------------------------------------------------------



Guarantors and are in the same ratio as the respective Percentage Interests of
their affiliated Members, such payments shall be treated as additional Capital
Contributions by the Members and shall be credited to their respective Capital
Accounts, and (ii) if any Member, or its Affiliate, who is a Guarantor makes a
payment that is greater than its pro rata share of the aggregate amount of the
total payments made by both Members (or their Affiliates) under, or in respect
of, such guaranty or indemnity based upon its (or its affiliated Member’s)
Percentage Interest (the Member affiliated with such paying Guarantor being
referred to herein as the "Excess Member", and the amount of the
disproportionate payment, the "Excess Payment") and within ten (10) Days after
receipt of notice from the Excess Member, the Member (or its Affiliate) that has
made a payment that is less than (including making no payment at all) such
Member’s pro rata share of such total payment based on its Percentage Interest
(the "Deficit Member") has not paid the Excess Member an amount (up to the
Deficit Member’s pro rata share) equal to the Excess Payment, the Excess
Payments shall be treated as an additional Capital Contribution by the Excess
Member and shall be credited to its Capital Account, and the Excess Member, as
its sole remedy, shall have the right to dilute the Percentage Interest of the
Deficit Member in accordance with Section 3.4(e) hereof. If a Deficit Member
pays the Excess Member an amount equal to the Excess Payment within the
prescribed ten (10) Day period, then the total payments made by the Excess
Member under the guaranty or indemnity (excluding an amount equal to the
reimbursed Excess Payment), and the total payments made by the Deficit Member
under such guaranty or indemnity as well as any Excess Payment made by the
Deficit Member to the Excess Member, shall be treated as an additional Capital
Contribution by the paying Member and shall be credited to its Capital Account.
Each Member hereby waives any and all rights it may have against the Company to
recover any payment made by such Member (or its Affiliate) as a Guarantor.
 
(c)  To the extent Required Funds are not available from Third Parties as
provided in Section 3.4(b) hereof, the Managing Member may elect to contribute
the Required Funds to the capital of the Company. All funds ("TRG Excess
Contributions”) contributed to the capital of the Company by the Managing Member
pursuant to this Section 3.4(c) shall bear the Return from and after the date of
contribution to the Company until distributed in full to the Managing Member
pursuant to this Agreement.
 
(d)  To the extent Required Funds are not available from Third Parties as
provided in Section 3.4(b) hereof, and the Managing Member elects not to
contribute the Required Funds to the capital of the Company pursuant to Section
3.4(c) hereof, upon the request of the Managing Member, the Members shall
contribute all such Required Funds to the capital of the Company in proportion
to their respective Percentage Interests. The Managing Member shall make any
such request by written notice (a "Contribution Notice") to the Members,
identifying the amount of the Required Funds, each Member’s share of the
Required Funds, and the date on which the Required Funds are to be contributed,
which date shall be not less than thirty (30) Days after the date of the
Contribution Notice.
 
(e)  In the event that any Member (a "Defaulting Member”) fails to contribute
timely its proportionate share determined in accordance with its Percentage
Interest, of any Required Funds pursuant to Section 3.4(d) hereof or reimburse
timely an Excess Member pursuant to Section 3.4(b) hereof, the other Member (the
"Non-Defaulting Member") may give the Defaulting Member written notice of such
default. The Defaulting Member shall then have ten (10) Business Days after
receipt of such notice to cure its default. If the Defaulting Member fails to
cure its default within such ten (10) Business Day period, such default shall
constitute an event of default whereupon the Non-Defaulting Member, as its sole
and exclusive remedy, may reduce the Defaulting Member’s Percentage Interest to
a percentage equal to the ratio (expressed as a percentage) that the Defaulting
Member’s total contributions to the capital of the Company

12

--------------------------------------------------------------------------------



(excluding TRG Excess Contributions, if any) bears to the total contributions of
both Members to the capital of the Company (excluding TRG Excess Contributions,
if any). The amount of the reduction of the Defaulting Member’s Percentage
Interest shall be added to the Percentage Interest of the Non-Defaulting Member,
and the adjustments shall become effective as of the last Day of the ten (10)
Business Day period referred to above.
 
Notwithstanding anything set forth in this Agreement to the contrary, if the
Percentage Interest of a Member falls below twenty-five percent (25%), such
Member will lose its consent rights with respect to Company decisions.


(f) The provisions of this Section 3.4 are intended to serve only for the
benefit of the Members, inter se, and no Third Party shall have any right
whatsoever to benefit from the provisions hereof. None of the provisions of this
Agreement shall be construed as existing for the benefit of any creditor of the
Company or of any creditor of any of the Members, and none of such provisions
shall be enforceable by any Person who is not a Member.


3.5  Restrictions Relating to Capital. No Member shall have the right to
withdraw or reduce its Capital Contributions, and no Member shall have the right
to a partition of any property owned by the Company or to receive property other
than cash, if any, in return for its Capital Contributions.


ARTICLE IV
ALLOCATIONS OF PROFIT AND LOSS AND DISTRIBUTION OF AVAILABLE CASH
 


4.1  Members’ Shares of Profits. After giving effect to the special allocations
set forth in Section 4.3 hereof, Profits (and each item thereof) for each Fiscal
Year or other period shall be allocated as follows:


(a) First, to the Members until the aggregate amount of Profits allocated to the
Members pursuant to this Section 4.1(a) for such Fiscal Year and all prior
Fiscal Years is equal to the aggregate amount of Losses allocated to the Members
for all prior Fiscal Years pursuant to Section 4.2(c) hereof (in proportion to
such amounts);


(b) Second, to the Members in accordance with the ratio in which any Losses for
all prior Fiscal Years were allocated pursuant to Section 4.2(b) hereof, until
the aggregate amount of Profits allocated pursuant to this Section 4.1(b) for
such Fiscal Year and all prior Fiscal Years is equal to the aggregate amount of
Losses allocated pursuant to Section 4.2(b) hereof for all prior Fiscal Years;
and


(c) Thereafter, to the Members in accordance with their respective Percentage
Interests.


4.2  Members’ Shares of Losses. After giving effect to the special allocations
set forth in Section 4.3 hereof, Losses (and each item thereof) for each Fiscal
Year or other period shall be allocated as follows:


(a) First, to the Members until the aggregate amount of Losses allocated
pursuant to this Section 4.2(a) for such Fiscal Year and all prior Fiscal Years
is equal to the aggregate

13

--------------------------------------------------------------------------------



amount of Profits allocated pursuant to Section 4.1(c) hereof for all prior
Fiscal Years (in proportion to such amounts);


(b) Second, to the Members in proportion to and to the extent of the positive
balances in their Capital Accounts;


(c) Thereafter, the balance, if any, to the Members in accordance with their
respective Percentage Interests.


4.3  Special Allocations. The following special allocations shall be made in the
following order of priority:


(a) Gross Income Allocation. For each Fiscal Year of the Company, Gross Income
shall be allocated (prior to any allocations pursuant to Section 4.1 and Section
4.2 hereof) to TRG LLC to the extent, if any, of the Return distributed to TRG
LLC pursuant to Section 4.5(a)(1) hereof for the current Fiscal Year and
distributable to TRG LLC pursuant to Section 8.1(a)(5) hereof if such Fiscal
Year is the year in which the Company is to be liquidated. In addition, to the
extent that the cumulative amount of the Return distributed to TRG LLC for all
prior Fiscal Years exceeds the cumulative amount of Gross Income allocated to
TRG LLC pursuant to this Section 4.3(a), then, in the current Fiscal Year, Gross
Income shall be allocated to the TRG LLC to the extent of the cumulative amount
of the Return distributed to TRG LLC as to which TRG LLC did not receive a Gross
Income allocation pursuant to this Section 4.3(a).


(b) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6) of
the Regulations, items of Company income and gain shall be specially allocated
to such Member in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Capital Account deficit of the Member as
quickly as possible, provided that an allocation pursuant to this Section 4.3(a)
shall be made only if and to the extent that the Member would have a Capital
Account deficit after all other allocations provided for in this Article IV have
been tentatively made as if this Section 4.3(a) were not in the Agreement.


(c) Minimum Gain Chargeback. If, for any Fiscal Year of the Company, there is a
net decrease in Company Minimum Gain, each Member who has previously been
allocated any nonrecourse deductions or received distributions of proceeds
attributable to any nonrecourse borrowing of the Company in any Fiscal Year of
the Company shall be allocated items of Company income and gain for the Fiscal
Year in which there is a net decrease in Company Minimum Gain in proportion to
such prior allocations equal to that Member’s share of the net decrease in
Company Minimum Gain consistently with the requirements of Regulations Section
1.704-2. The items to be allocated pursuant to this Section 4.3(b) shall be
determined in accordance with Regulations Section 1.704-2(f) and (j).


(d) Member Minimum Gain Chargeback. In the event that there is a net decrease in
Minimum Gain attributable to a Member Nonrecourse Debt (as defined in
Regulations Section 1.704-2(b)(4) and hereinafter referred to as “Member
Nonrecourse Debt Minimum Gain”) for a Company Fiscal Year, then, subject to the
exceptions set forth in Regulations Section 1.704-2(i)(4), each Member with a
share of Member Nonrecourse Debt Minimum Gain at the beginning of such Company
Fiscal Year shall be allocated items of income and gain for such Company Fiscal
Year (and, if necessary, for subsequent Company Fiscal Years) equal to such

14

--------------------------------------------------------------------------------



Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain as
determined in a manner consistent with the provisions of Regulations Section
1.704-2(g)(2). The items to be allocated pursuant to this Section 4.3(d) shall
be determined in accordance with Regulations Section 1.704-2(i)(4) and (j).


(e) Nonrecourse and Recourse Deductions. If, for any Fiscal Year of the Company,
the Company shall have any losses, deductions, or Code Section 705(a)(2)(B)
expenditures attributable to Company recourse or nonrecourse liabilities
(including nonrecourse liabilities for which a Member bears the economic risk of
loss), such items shall be allocated in accordance with Regulations Section
1.704-2 and Section 752 of the Code.
 
(f) Excess Nonrecourse Liabilities. For the purpose of determining each Member’s
share of excess nonrecourse liabilities of the Company, and solely for such
purpose, each Member’s interest in Company profits shall be reasonably
determined by the Managing Member in accordance with Internal Revenue Service
authority interpreting Regulations Section 1.752-3(a)(3).


(g) Limitation on Deductions. No Member shall receive an allocation of any
Company deduction or Loss that would cause the total allocations of Loss or
items thereof to such Member to exceed the amount of its Capital Account balance
increased by its share of Company Minimum Gain, Member Nonrecourse Debt Minimum
Gain, and any other amount a Member is unconditionally obligated to restore on
liquidation of the Company.


(h) Curative Allocations. The allocations set forth in Sections 4.3(a), (b),
(c), (d, (e), (f) and (g) hereof (the "Regulatory Allocations") are intended to
comply with certain requirements of the Regulations. It is the intent of the
Members that, to the extent possible, all Regulatory Allocations shall be offset
either with other Regulatory Allocations or with special allocations of other
items of Company income, gain, loss or deduction pursuant to this Section
4.3(h). Therefore, notwithstanding any other provision of this Section 4.3
(other than the Regulatory Allocations), the Managing Member shall make such
offsetting special allocations of Company income, gain, loss or deduction in
whatever manner it determines to be reasonably appropriate so that, after such
offsetting allocations are made, each Member’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Member would have
had if the Regulatory Allocations were not part of the Agreement and all Company
items were allocated pursuant to Sections 4.1 and 4.2 hereof.


4.4 Allocations for Federal Income Tax Purposes. The following allocations shall
be made solely for federal income tax purposes:


(a) Code Section 704(c). In accordance with Sections 704(b) and 704(c) of the
Code and the Regulations thereunder, income, gain, loss, and deduction with
respect to any property contributed to the capital of the Company shall, solely
for federal income tax purposes, be allocated between the Members so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and the initial Book Value of such
property. If the Book Value of any Company property is adjusted pursuant to
Section 3.1(e) hereof, subsequent allocations of income, gain, loss, and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and the Book
Value of such asset in the manner prescribed under Sections 704(b) and 704(c) of
the Code and the Regulations thereunder.

15

--------------------------------------------------------------------------------



(b) Section 754 Adjustments. In the event of a sale or exchange of a Member’s
Membership Interest or a portion thereof or upon the death of a Member, if the
Company has not theretofore elected, pursuant to Section 754 of the Code, to
adjust the basis of Company property, the Managing Member shall cause the
Company to elect, if the Person acquiring such Membership Interest or portion
thereof so requests, pursuant to Section 754 of the Code, to adjust the basis of
Company property. In addition, in the event of a distribution referred to in
Section 734(b) of the Code, if the Company has not theretofore elected, the
Members may, in the exercise of their discretion, cause the Company to elect,
pursuant to Section 754 of the Code, to adjust the basis of Company property.
Except as provided in Regulations Section 1.704-1(b)(2)(iv)(m), such adjustment
shall not be reflected in the Members’ Capital Accounts and shall be effective
solely for federal and (if applicable) state and local income tax purposes. Each
Member hereby agrees to provide the Company with all information necessary to
give effect to such election with respect to such election.
 
(c) Miscellaneous. Except as provided in Sections 4.4(a) and 4.4(b) hereof, for
federal income tax purposes, each item of income, gain, loss, or deduction shall
be allocated among the Members in the same manner as its correlative item of
“book” income, gain, loss, or deduction has been allocated pursuant to Sections
4.1, 4.2, and 4.3 hereof.
 
4.5 Distributions of Available Cash.


(a)  Subject to Section 4.5(b) hereof and Section 8.1(a) hereof, Available Cash
shall be distributed, as and when the Managing Member shall determine, but not
less frequently than quarterly, as follows:


(i) First, to TRG LLC in an amount equal to its accrued but undistributed Return
on the TRG Excess Contributions;


(ii) Second, to TRG LLC in an amount equal to the TRG Excess Contributions to
the extent not previously distributed to TRG LLC pursuant to this clause (ii);
and
 
(iii)  Thereafter, to the Members in accordance with their respective
 Percentage Interests.
 
(b) Notwithstanding Section 4.5(a) hereof and irrespective of the order of
priorities therein set forth and subject to the provisions of Section 8.1(a)
hereof, to the extent that for any Fiscal Year of the Company while all or any
portion of TRG’s Excess Contributions remain outstanding, Taubman receives an
allocation of net taxable income from the Company without a concomitant
distribution of Available Cash (taking into account the cumulative distributions
of Available Cash previously made to Taubman pursuant to the provisions of
Section 4.5(a)(iii) hereof, and by taking into account on a cumulative basis any
losses (of the same character) of the Company for prior Fiscal Years of the
Company), the Company shall, within ninety (90) Days after the end of such
Fiscal Year, make a distribution of Available Cash to Taubman such that Taubman
is distributed an amount equal to its combined federal and state tax liability
determined by multiplying the Company’s taxable income by the highest marginal
federal and State of Michigan income tax rates applicable to individuals in
effect for such Fiscal Year. The amount of any distribution pursuant to this
Section 4.5(b) shall be credited, on a cumulative basis, against any other
distributions of Available Cash to be made to Taubman pursuant to Section
4.5(a)(iii) hereof and/or Section 8.1(a)(7) hereof.

16

--------------------------------------------------------------------------------



4.6 Bank Accounts. One or more accounts in the name of the Company shall be
maintained in such bank or banks as the Managing Member may from time to time
select. Any checks of the Company may be signed by any Person(s) designated,
from time to time, by the Managing Member.


4.7 Books of Account and Reports.
(a)  The Company shall maintain at its principal office and in accordance with
generally accepted accounting principles, complete and accurate books of account
and records of its operations showing the assets, liabilities, costs,
expenditures, receipts, profits, and losses of the Company and which shall
include provision for separate Capital Accounts for the Members and shall
provide for such other matters and information as a Member shall reasonably
request, together with copies of all documents executed on behalf of the
Company. Each Member and its representatives, duly authorized in writing, shall
have the right to inspect and examine, at all reasonable times, at the principal
office of the Company, all such books of account, records, and documents.
 
(b)  The Managing Member shall deliver, or cause to be delivered, to the
Non-Managing Member within ninety (90) Days after the end of each Fiscal Year of
the Company, unaudited financial statements prepared in accordance with
generally accepted accounting principles. In the event the Managing Member
causes audited financial statements to be prepared for itself or others, it
shall deliver a copy of such audited financial statements to the Non-Managing
Member.
 
(c)  To the extent the Managing Member prepares, or causes to be prepared, for
itself or others, unaudited quarterly financial statements, the Managing Member
shall deliver, or cause to be delivered, to the Non-Managing Member within
forty-five (45) Days after the end of each calendar quarter, such unaudited
financial statements prepared in accordance with accounting principles
consistently applied on an historical basis and with such additional details
reasonably requested by the Non-Managing Member to convert such financial
statements into ones consistent with generally accepted accounting principles.
 
(d)  The Managing Member shall also prepare, or cause to be prepared, on behalf
of the Company, such financial statements, reports, and other information as may
be required by any Third Party lender of the Company.
 
(e)  The cost of all reporting provided for or authorized in this Section 4.7
shall be paid by the Company. Any Member may, at any time, and at its sole
expense, cause an audit of the Company’s books to be made by a certified public
accountant of such Member’s own selection.


4.8  Tax Returns and Audits. The initial accountant for the Company (the
"Accountant") shall be Deloitte Tax LLP. The Accountant shall prepare all
applicable tax returns, including any schedules or additional information
reasonably required by any Member in order to file its tax returns, all of the
foregoing at the expense of the Company. The Managing Member shall provide the
Accountant such information as is reasonably necessary to permit the Accountant
to prepare such tax returns within ninety (90) Days after the end of each Fiscal
Year of the Company, and the Managing Member shall timely file such tax returns,
subject to its right to file an extension. In the event, the Managing Member
determines, in its sole discretion, to appoint an auditor for the Company, the
initial auditor for the Company (the “Auditor”) shall be KPMG. The expense of
the Auditor will be borne by the Company.

17

--------------------------------------------------------------------------------



4.9 Company Fiscal Year. The Company’s fiscal and taxable year shall be the
calendar year.


ARTICLE V
MANAGEMENT; EXECUTION OF
LEGAL INSTRUMENTS; OTHER VENTURES
 
5.1 Management; Authority of the Managing Member; Limitations on Authority. 


(a) Except as otherwise provided herein regarding Major Decisions, the Company
shall be managed solely and exclusively by the Managing Member (the "Managing
Member"). TRG LLC is hereby designated as the Managing Member. The Managing
Member shall use its Best Efforts to carry out the purposes of the Company and
shall have, in respect of its management of the Company, all of the powers of
the Company and shall devote such time and attention to the Company as is
reasonably necessary for the proper management of the Company and its
properties; it being acknowledged however that the Managing Member shall not be
required to devote its time exclusively to the operation of the Company. Except
as otherwise provided herein regarding Major Decisions, all actions, decisions,
determinations, designations, directions. appointments, consents, approvals,
selections, and the like, to be taken, made, or given by and/or with respect to
the Company, its business and property as well as management of all Company
affairs, shall in each and every case be made by. and only by, the Managing
Member, and all such actions, decisions, determinations, designations.
directions, appointments, consents, approvals, selections, and the like shall be
controlling and binding upon the Company and the Members.
 
Accordingly, the Managing Member shall have the exclusive right, power, and
authority, on behalf of the Company, subject only to the limitations set forth
in this Agreement, including Section 5.1(c) hereof, and subject to carrying out
the purposes of the Company, to negotiate, enter into, perform, amend, and take
all actions in respect of any and all agreements, instruments, and documents; to
acquire, assets of any nature; to borrow money, incur and repay debts and
liabilities and obligations, issue evidences of indebtedness, and secure such
indebtedness by granting mortgage(s), liens, or charges upon any property of the
Company; to cause the Managing Member, in the event that it decides to
contribute Required Funds to the capital of the Company pursuant to Section
3.2(c) hereof, to receive the Return thereon; to maintain and lease the
Property, to enter into one or more leases, subleases, and similar related and
ancillary documents in respect of the Property; to retain Third Parties on
behalf of the Company including, without limitation, engineers, auditors,
attorneys, consultants, and brokers; to maintain insurance; to obtain through
contract or otherwise, goods and services; and to perform all acts that a Member
may legally do pursuant to the Limited Liability Company Law that are consistent
with the terms of this Agreement.
 
(b)  The Managing Member shall consult with and inform the Non-Managing Member
from time to time as shall be reasonably requested by the Non-Managing Member.
The Non-Managing Member shall have no right or authority to act on behalf of or
bind the Company in any manner except as may otherwise be agreed to by the
Managing Member in writing.
 
(c)  Notwithstanding Sections 5.1(a) and 5.1(b) hereof, without the prior
written consent of the Non-Managing Member, the Managing Member shall not have
the power to bind the Company in connection with any of the following (each a
"Major Decision"):

18

--------------------------------------------------------------------------------





(i)  the financing or refinancing of the Property, including the mortgaging or
the placing or suffering of any other encumbrance on the Property or any portion
thereof or the guaranty of any such financing or refinancing;


(ii) the sale, ground leasing, or other transfer of the Property (or any portion
thereof) other than in accordance with Section 6.6 hereof, or the development of
the Property (or any portion thereof);


(iii)  other than as provided in Section 1.4 hereof, the dissolution and
liquidation of the Company;
 
(iv)  other than in accordance with Article VI hereof, the admission of
additional Members to the Company;
 
(v)  the entering into of contracts or agreements with any Member or any
Affiliate of a Member on behalf of the Company other than the lease of all or
any portion of the Property to SunValley Shopping Center LLC and the material
amendment of any such contracts or agreements;
 
(vi)  the acquisition of any real property or interest therein including any
interest in any Person owning real property other than the Property or the
expansion of the purposes of the Company beyond those specified in Section 1.3
hereof;


(vii)  the making of any investment in, or any advance to, any Person;
 
(viii)  the decision to call for capital from the Members or to require a
guaranty of Company financing by the Members;
 
(ix)  the filing of any request or suit or the entering into of any agreement of
extension requiring the consent of the Members pursuant to Section 5.8 hereof;
 
(x)  the conduct of Company operations in a manner inconsistent with the
provisions of Section 5.9 hereof;


(xi)  the confession of any judgment against the Company;
 
(xii)  the execution and delivery of any assignment for the benefit of creditors
of the Company;


(xiii)  the filing of any petition seeking reorganization, readjustment,
arrangement. composition, or similar relief for the Company under the federal
bankruptcy laws or any similar law;


(xiv)  the merger or other business combination or division of the Company; and


(xviii)  the amendment of this Agreement.


(d) TRG LLC shall serve as the Managing Member for the Company unless and until
its Percentage Interest is reduced to less than twenty-five percent (25%), or it
has suffered a Disabling Event or an Event of Withdrawal. In the event that TRG
LLC’s Percentage Interest is

19

--------------------------------------------------------------------------------



reduced to less than twenty-five percent (25%), or it has suffered a Disabling
Event or an Event of Withdrawal, Taubman (provided that Taubman’s Percentage
Interest has not been reduced to less than twenty-five percent (25%) and Taubman
has not suffered a Disabling Event or an Event of Withdrawal) may notify TRG LLC
in writing that Taubman will assume all rights and all obligations of the
Managing Member under this Agreement. If Taubman assumes the rights and
obligations of the Managing Member pursuant to this Section 5.1(d) and
thereafter Taubman’s Percentage Interest is reduced to less than twenty-five
percent (25%) or Taubman suffers a Disabling Event or an Event of Withdrawal,
the Managing Member shall be that Member designated by Members holding in excess
of fifty percent (50%) of the Percentage Interests.


(e)  The Members, by their execution and delivery of this Agreement, irrevocably
authorize the Managing Member to do any act that the Managing Member has the
right, power, and authority to do under the provisions of this Agreement and
under the Limited Liability Company Law (but only to the extent not inconsistent
with the terms of this Agreement), without any other or subsequent
authorizations or consents of any kind. Except in the case of a Major Decision,
no Person dealing with the Company shall be required to investigate or inquire
as to the authority of the Managing Member to exercise the rights, powers, and
authority herein conferred upon it. Any Person dealing with the Company shall,
except in the case of a Major Decision, be entitled to rely upon any action
taken and/or any document or instrument executed and delivered by the Managing
Member or a Person designated by the Managing Member, and the Company shall be
bound thereby. Except in the case of a Major Decision, no purchaser of any
property or interest owned by the Company, or lender, shall be required to
determine the sole and exclusive authority of the Managing Member to execute and
deliver on behalf of the Company any such instrument of transfer or security, or
to see to the application or distribution of revenues or proceeds paid or
credited in connection therewith.


5.2  Response of the Members. Unless otherwise specifically provided in this
Agreement, whenever any Member is requested by any other Member to cast a vote,
grant an approval, or execute a consent of any nature whatsoever in connection
with the Company, such request shall be made in writing to the other Member at
its address set forth herein, and such Member shall respond to such request with
reasonable promptness by means of a written response signed by such Member and
sent to the requesting Member, which shall be binding on the responding Member,
and in any event not more than ten (10) Business Days after the receipt of the
request, unless such request identifies an emergency situation, in which event
not more than three (3) Business Days after the receipt of the request. The
response shall indicate any reasons for withholding consent. The failure of a
Member to respond in writing within the applicable time period shall constitute
a ratification and approval by such Member of the matter requested.


5.3  Compensation of Members and Affiliates.  The Managing Member shall not be
entitled to any fees to act as Managing Member hereunder. The Managing Member
shall be entitled to reimbursement for any reasonable or necessary expenses
incurred or expenditures made by it (to the extent not otherwise reimbursed) for
or on behalf of the Company.


5.4 Authority for Execution of Instruments. All contracts of the Company,
leases, promissory notes, deeds of trust, mortgages, and other evidences of
indebtedness of the Company, and other Company instruments or documents, need be
executed, signed, or endorsed only by the Managing Member or that Person or
those Persons (who need not be Members) designated in writing by the Managing
Member, and such designated Person's(s') signature(s) shall be sufficient to
bind the Company and its properties.

20

--------------------------------------------------------------------------------





5.5 Management Agreement. The Company has entered into a management agreement
with TTC, dated the date hereof, (the “Management Agreement”), which will
provide for certain services with respect to the Property, including, without
limitation, financing. Notwithstanding anything to the contrary contained
herein, in the event of a Change of Control Event, the Company shall solicit
bona fide, arms-length proposals from Persons other than TTC that have
management experience and a reputation comparable to TTC’s, to provide the
management, administrative, and other services in respect of the Property then
provided by TTC. In the event that the terms of any such proposal are more
favorable to the Company than the terms of the current Management Agreement,
then unless TTC agrees to provide the required services upon the same terms and
conditions as are contained in the proposal, the Company shall terminate the
Management Agreement, and shall enter into a new management agreement with such
other Person for the provision of such services. In the event that the terms of
any such proposal are not more favorable to the Company than the terms of the
current Management Agreement, then the Company shall retain TTC as the manager.




5.6 Indemnification of the Members; Limit on Liability. Without duplication of
amounts reimbursed to a Member pursuant to Section 5.3 hereof, the Company shall
and does hereby, to the fullest extent permitted by law, indemnify and hold
harmless each Member (including the Managing Member), its successors, and
assigns, from and against any and all losses, liabilities, obligations, claims,
causes of action, demands, costs and expenses (including reasonable attorneys’
fees), incurred by the Member with respect to any act or omission performed by
such Member within the scope of the authority conferred upon it by this
Agreement, except for acts or omissions that constitute fraud, willful
misconduct, gross negligence, or a material breach of this Agreement. Except for
acts that constitute fraud, willful misconduct, gross negligence, or a material
breach of this Agreement, a Member shall not be liable to the Company or to the
other Member (and the interest of each Member in the Company, and in its
property and assets, shall be free of any claims by the Company or the other
Member) by reason of any act performed for or on behalf of the Company, or in
furtherance of the Company business, or by reason of any omission. Any indemnity
under this Section 5.6 shall be provided out of and to the extent of Company
assets only, and no Member shall have any personal liability on account thereof.
The indemnity and the limit on liability provided in this Section 5.5 shall
survive the dissolution and termination of the Company and the termination of
this Agreement.


5.7 Bank Accounts. The bank account or accounts of the Company shall be
maintained in the banking institution or institutions selected by the Managing
Member. All funds of the Company shall be deposited into account(s) of the
Company and any and all checks or other instruments used to draw funds of the
Company shall require the signature of the Managing Member or those individuals
authorized by the Managing Member.
 
5.8 Activities and Competing Ventures of the Members and Affiliates. The Members
acknowledge that each of them and their Affiliates may have interests in other
present or future ventures, including ventures that are competitive with the
Company, and that, notwithstanding its status as a Member in the Company, a
Member and its Affiliates shall be entitled to obtain and/or continue their
respective individual participation in all such ventures without (i) accounting
to the Company or the other Members for any profits with respect thereto,

21

--------------------------------------------------------------------------------



(ii) any obligation to advise the other Members of business opportunities for
the Company which may come to its or its Affiliate’s attention as a result of
its or its Affiliate’s participation in such other ventures or in the Company,
and (iii) being subject to any claims whatsoever on account of such
participation.


5.9 Tax Matters Member.
 
(a)  As used in this Agreement, “Tax Matters Member” has the meaning ascribed to
“tax matters partner” in Section 6231(a)(7) of the Code. The Managing Member is
hereby designated Tax Matters Member for the Company. The Tax Matters Member
shall comply with the requirements of Sections 6221 through 6231 of the Code
applicable to a Tax Matters Member.


(b) The Tax Matters Member shall have the continuing obligation to provide the
Internal Revenue Service with sufficient information so that proper notice can
be mailed to all Members as provided in Section 6223 of the Code, provided that
each Member shall furnish the Tax Matters Member with all such information
(including information specified in Section 6230(e) of the Code) as is required
with respect to such Member for such purpose.
 
(c) The Tax Matters Member shall keep each Member informed on a current and
on-going basis of all administrative and/or judicial proceedings for the
adjustment of partnership items (as defined in Section 6231(a)(3) of the Code)
at the Company level. Without limiting the generality of the foregoing sentence,
within five (5) Business Days after receiving any written or oral notice of the
time and place of a meeting or other administrative or judicial proceeding from
the Internal Revenue Service regarding a proceeding (and in any event, within a
reasonable time prior to such meeting or proceeding), the Tax Matters Member
shall furnish a copy of such written communication or notice to each Member or
inform each Member of the substance of any such oral communication. The
foregoing obligation of the Tax Matters Member to inform the other Member shall
extend to routine and minor events.


(d)  Each Member shall promptly notify the Tax Matters Member of its treatment
of any Company item on its federal income tax return which is or may be
inconsistent with the treatment of that item on the Company’s return. In
addition, if any Member intends to file a request for administrative adjustment
with the Internal Revenue Service, such Member shall notify the Tax Matters
Member (who shall notify any unaffiliated Member) of such fact and its terms at
least thirty (30) Days prior to such filing.
 
(e) If any Member intends to enter into a settlement agreement with the
Secretary of the Treasury (or his authorized delegate) with respect to any
Company item, such Member shall notify the Tax Matters Member (who shall notify
any unaffiliated Member) of such fact and its terms at least twenty (20) Days
prior to such settlement agreement and shall notify the Tax Matters Member (who
shall notify any unaffiliated Member) of any such settlement agreement and its
terms within thirty (30) Days after the date of settlement.
 
(f)  If the Tax Matters Member elects not to file suit under Section 6226 or
Section 6228 of the Code concerning an administrative adjustment or request for
administrative adjustment and any other Member elects to file such a suit, such
Member shall notify the Tax Matters Member (who shall notify any unaffiliated
Member) of such intention, and the forum or forums in which such suit shall be
filed shall be determined by such Member.

22

--------------------------------------------------------------------------------





(g) Without the approval of the other Member, the Tax Matters Member shall not
enter into any written correspondence with the Internal Revenue Service, extend
the statute of limitations with respect to the Company, file a request for
administrative adjustment, file suit concerning any tax refund or deficiency
relating to any Company administrative adjustment or enter into any settlement
agreement relating to any Company adjustment or enter into any settlement
agreement relating to any item of income, gain, loss, deduction or credit for
any taxable year of the Company. Further, any and all communications with the
Internal Revenue Service, including, without limitation, the calling of meetings
with the Internal Revenue Service, shall be only with the participation of the
other Member.


(h) Each Member shall be entitled to participate in all administrative
proceedings with the Internal Revenue Service, as provided in Section 6224(a) of
the Code.


(i) The Tax Matters Member shall not make any available election pursuant to the
Code without the prior approval of the other Member, such approval not to be
unreasonably withheld.


(j) The obligations imposed on the Tax Matters Member and the participation
rights afforded the other Member by this Section 5.9 and the Code may not be
restricted or limited in any fashion by the Tax Matters Member without the prior
written consent of the other Member.


(k) The Tax Matters Member shall be responsible for representing the Company in
all dealings with any state, local, or foreign tax authority, subject to the
requirement that the provisions of this Section 5.9 shall apply with equal force
to all dealings with any such tax authority.


5.10 Specific Provisions Relating to Real Estate Investment Trust
Status. Anything herein to the contrary notwithstanding, so long as any Member
is, or is owned, directly or indirectly, to the extent of at least ten percent
(10%) by a Person who is a REIT (hereinafter each a "REIT Member"), the Managing
Member shall cause the Company to conduct operations in a manner consistent with
the following provisions and any variance from the following shall require the
written consent of all of the REIT Members:
 
(a)  To the extent required for any rents from all or any part of the Property
to qualify as "rents from real property’ within the meaning of Section 856 of
the Code and the Regulations thereunder, any Person rendering services to a
lessee or sublessee of all or any part of the Property shall be a taxable REIT
subsidiary within the meaning of Section 856(l) of the Code and any Regulations
thereunder or an "independent contractor" within the meaning of Section
856(d)(3) of the Code and the Regulations thereunder from whom the Company does
not derive or receive any income, except as permitted by Section
856(d)(7)(C)(ii) of the Code;
 
(b)  To the extent required for any rents from all or any part of the Property
to qualify as "rents from real property" within the meaning of Section 856 of
the Code and the Regulations thereunder, any manager or advisor to the Company
shall be a taxable REIT subsidiary (or an entity in which a taxable REIT
subsidiary owns a substantial interest) within the meaning of Section 856(l) of
the Code and any Regulations thereunder or an "independent contractor within the
meaning of Section 856(d)(3) of the Code and the Regulations thereunder;
 

23

--------------------------------------------------------------------------------





(c)  To the extent required for any rents from all or any part of the Property
to qualify as "rents from real property" within the meaning of Section 856 of
the Code and the Regulations thereunder, the Company shall not manage the
Property other than through a taxable REIT subsidiary (or an entity principally
owned by a taxable REIT subsidiary) within the meaning of Section 856(l) of the
Code and any Regulations thereunder or an independent contractor within the
meaning of Section 856(d)(3) of the Code and the Regulations thereunder;
 
(d)  The Company shall not enter into any lease with any Person, other than Sun
Valley Shopping Center LLC, who is directly or indirectly related (within the
meaning of Section 856(d)(2)(B) of the Code) to any real estate investment trust
which owns, directly or indirectly, a REIT Member;
 
(e)  The Company shall not (i) form an association taxable as a corporation
other than a taxable REIT subsidiary within the meaning of Section 856(l) of the
Code, (ii) form a trust, or (iii) acquire securities in any issuer, except for
the acquisition of government securities;


(f)  No lease or sublease of all or any part of the Property shall provide for
any rents that are contingent, in whole or in part, on the net income or profits
derived by the lessee or sublessee;
 
(g)  The Company shall not enter into any lease of personal property, under or
in connection with the lease of real property, if the rent attributable to such
personal property exceeds ten percent (10%) of the total rent for the taxable
year attributable to both the real and personal property leased under or in
connection with such lease;


(h)  The Company shall not enter into any lending transaction if any amount
received or accrued, directly or indirectly, therewith by the Company, depends
in whole or in part on the income or profits of any Person; nor shall the
Company enter into any lending transaction if the loan by the Company does not
meet the “straight debt” safe harbor of Section 856(m)(1)(A) of the Code; and


(i)  The Company shall not engage in any “prohibited transaction" within the
meaning of Section 857(b)(6) of the Code (for purposes hereof, the determination
of whether a transaction constitutes a "prohibited transaction" shall not take
into account the provisions of Section 857(b)(6)(C) of the Code).
 
Any attempted action that violates any of the foregoing shall be null and void
and ineffective for all purposes; provided, however, that any such attempted
action shall constitute a material breach of this Agreement.
 
ARTICLE VI
TRANSFERS OF MEMBERSHIP INTERESTS
 


6.1  General Restrictions on Dispositions.


(a)  Except as expressly provided in this Article VI or Section 7.3 hereof, no
Member may Transfer all or any part of its Membership Interest (including the
right to distributions) without the prior written consent of the other Member,
provided that no Member may, under any

24

--------------------------------------------------------------------------------



circumstances, Transfer all or any part of its Membership Interest if such
Transfer would constitute a default under any indebtedness or other Third-Party
obligations or agreements of the Company.


(b) In the event a Member desires to Transfer its Membership Interest in
accordance with and as permitted by the provisions of this Article VI, such
Member shall give the non-transferring Member thirty (30) Days prior written
notice of its desire to Transfer and shall disclose the identity of the
transferee and, if an entity, its beneficial ownership.


(c) An assignment of all or a part of a Membership Interest occurring by
operation of law (e.g., bankruptcy, attachment, etc.) shall not entitle the
successor to participate in the management and affairs of the Company or to
exercise any rights of a Member, including the right to vote on or consent to
any matter requiring a vote or a consent of the Members, unless and until such
transferee is admitted as a Member in accordance with Section 6.2 hereof. In the
event of an assignment occurring by operation of law, the assignor Member shall
be entitled to continue to exercise the rights of a Member under this Agreement,
and such assignor Member and its transferee shall be jointly and severally
liable to the Company for such Member’s obligations to the Company under this
Agreement or under the Limited Liability Company Law.


(d) For purposes of this Agreement, any Transfer of any direct or indirect
membership interest, partnership interest, stock or other equity interest in any
Member shall be deemed to be a Transfer by such Member of its Membership
Interest in the Company, except for any direct or indirect Transfer of direct or
indirect interests in (a) TRG or (b) Taubman, so long as at all times after any
such Transfer at least fifty-one percent (51%) of the direct and indirect
ownership interests in Taubman, as applicable, are owned by, and Taubman is
solely Controlled By, members of A. Alfred Taubman’s Immediate Family and/or
their respective estates and/or a Family Trust in respect of any of the
foregoing.
 
6.2  Substitution of Members. Regardless of compliance with any of the
provisions hereof (including, without limitation, the provisions of Article VII
hereof) permitting a Transfer of a Membership Interest, no Transfer of a
Membership Interest shall be recognized by or be binding upon the Company
unless:


(i)  such instruments as may be required by the Limited Liability Company Law or
other applicable law or to effect the continuation of the Company and the
Company’s ownership of its properties are executed and delivered and/or filed;
 
(ii)  the instrument of assignment binds the assignee to all of the terms and
conditions of this Agreement as if the assignee were a signatory party hereto
and does not release the assignor from any liability or obligation, accruing
prior to the date of the Transfer, of or in respect of the Membership Interest
which is the subject of the Transfer;
 
(iii)  the instrument of assignment is manually signed by the assignee and
assignor and is otherwise reasonably acceptable in form and substance to the
non-transferring Member;
 
(iv)  if there is more than a single assignee (or successor-in-interest), the
assignees or successors shall have complied with the provisions of Section 7.2
hereof;
 
(v)  such Transfer or Pledge shall not be prohibited by, or cause a breach of,
or cause events, including, without limitation, by reason of the nature of the
transferee or pledgee (e.g. tax-exempt status), that are unacceptable to the
non-transferring or non-

25

--------------------------------------------------------------------------------



pledging Member in the exercise of its reasonable discretion to occur pursuant
to, any agreement, obligation, or understanding by which the assignor or the
assignee or any properties of the Company or the Company itself is bound or
affected;
 
(vi)  the non-transferring Member shall receive such evidence (including
opinions of counsel) of the due authorization, execution and delivery of
instruments by, and the validity and enforceability of such instruments against,
such transferee as the non-transferring Member shall reasonably request;


(vii)  any required consent of the mortgagee or beneficiary under any mortgage
or deed of trust or lease of the Property to such Transfer and substitution or
Pledge shall have been obtained;
 
(viii)  the assignee shall pay all expenses incurred by the Company in admitting
the assignee as a Member, and
 
(ix)  in the event of a Pledge of a Member’s Membership Interest, the provisions
of Section 6.8 hereof are complied with.
 
An assignee of a Membership Interest pursuant to a Transfer permitted in this
Agreement who is admitted as a member in the Company in the place and stead of
the assignor Member in respect of the Membership Interest acquired from the
assignor Member shall have all of the rights, powers, obligations, and
liabilities, and be subject to all of the restrictions, of the assignor Member,
including, without limitation, but without release of the assignor Member, the
liability of the assignor Member for any existing unperformed obligations of the
assignor Member. Each of the Members, on behalf of itself and its permitted
successors and assigns, HEREBY AGREES AND CONSENTS to the admission of any such
additional members as herein provided.


6.3 Intentionally Omitted. 


6.4 Right of First Refusal. 


(a) If any Member desires to Transfer all or any portion of its Membership
Interest (the "Subject Interest") to any Person (other than pursuant to a
Pledge), and such Transfer is not otherwise permitted by Sections 6.1 or 6.3
hereof, then, such Member (the "Seller") shall submit to the other Member (the
"Buyer") a true copy of a bona tide written offer to purchase the Subject
Interest (the "Offer"), which Offer shall in any event (i) provide for (x) an
all cash at closing purchase price that provides for no contingent payments,
participation features or other payments other than as are customary to a
Transfer for an all cash at closing purchase price, or (y) a purchase price that
can be paid with cash, marketable securities, and/or units in an operating
partnership which are convertible into marketable securities, and that can,
strictly for purposes of this provision and the calculation hereinafter
referenced, be converted to an all cash at closing purchase price equivalent,
and (ii) disclose the price and terms of such proposed sale and the name,
address, and beneficial ownership of the proposed purchaser. The Buyer shall
have the absolute right to purchase the Subject Interest upon the terms and
conditions set forth in the Offer, or if such Offer provides for a purchase
price to be paid in other than all cash at the closing, the Buyer may purchase
the Subject Interest for an all cash at closing purchase equivalent; provided,
however, that, regardless of such terms and conditions, the date, time, and
place for the consummation of such purchase shall be as designated by the Buyer,
provided that the date so designated shall be a Business Day within seventy-five
(75) Days after the Exercise Notice (as defined below) with at least ten (10)
Days’ advance written notice thereof to the Seller. The Buyer

26

--------------------------------------------------------------------------------



shall, within forty-five (45) Days after receipt of the Offer (the "Exercise
Period"), specify in a notice (an "Exercise Notice") to the Seller whether or
not it desires to purchase the Subject Interest. Such Exercise Notice shall be
accompanied by a cash earnest money deposit equal to five percent (5%) of the
purchase price if the Buyer elects to purchase the Subject Interest. If the
Buyer fails to give an Exercise Notice (and deposit) within the Exercise Period
as to the Subject Interest, such failure shall constitute an election to reject
the Offer. The closing of a purchase by a Buyer shall be held in accordance with
the provisions of Section 6.7 hereof. At the closing, the Buyer’s earnest money
deposit, together with interest thereon, shall be credited against the purchase
price for the Subject Interest (or returned in the event that the purchase price
is to be paid in other than cash); provided, however, that if the closing shall
fail to occur because of a default by the Buyer, the Buyer may not submit an
Offer, a Buy-Sell Notice, or a Sale Notice, for a period of twelve (12) months
after the scheduled closing date, and the Seller shall have the right, as its
exclusive remedy, to retain the Buyer’s deposit, together with interest thereon,
as liquidated damages, it being agreed that in such instance, the Seller’s
damages would be difficult, if not impossible, to ascertain.
 
(b) The Seller may sell the Subject Interest, if the Offer was not so accepted,
to the proposed purchaser whose name and address were disclosed in the Offer but
only (i) upon the same terms and conditions set forth therein (except that the
purchase price for the Subject Interest may be ninety-five percent (95%) or more
of the purchase price for the Subject Interest as set forth in the Offer), (ii)
within seventy-five (75) Days after the expiration of the Exercise Period, and
(iii) after the Seller has obtained any Third Party consents necessary to
effectuate the sale; otherwise, any such sale shall be null and void and of no
force or effect whatsoever.


Notwithstanding anything to the contrary contained herein, a Member may not
submit an Offer in accordance with this Section 6.4 if (x) a Member has given a
Buy-Sell Offer in accordance with Section 6.5 hereof or a Sale Offer in
accordance with Section 6.6 hereof, in either case, that is outstanding or
pursuant to which a purchase has not yet been consummated, or (y) a Member is
marketing the Property as provided in Section 6.6 hereof.
 
6.5  Buy-Sell.
 
(a) TRG LLC or Taubman (the "Initiating Member") shall have the right, at any
time, to initiate a termination of the Company in accordance with this Section
6.5. The Initiating Member shall deliver to whichever of TRG LLC or Taubman is
not the Initiating Member (the "Non-Initiating Member") an offer (the "Buy-Sell
Offer") in writing stating a cash purchase price (the "Total Price")
attributable to one hundred percent (100%) of the Company’s assets. The
Non-Initiating Member then shall have the option either:


(i)  to purchase the Membership Interest of the Initiating Member in the Company
for cash at a price equal to the amount that the Initiating Member would receive
under Section 8.1(a) hereof if the Company’s assets were sold for the Total
Price and all of the liabilities of the Company were satisfied; or


(ii)  to sell to the Initiating Member the Membership Interest of the Non-
Initiating Member in the Company for cash at a price equal to the amount that
the Non-Initiating Member would receive under Section 8.1(a) hereof if the
Company’s assets were sold for the Total Price and all of the liabilities of the
Company were satisfied.
 
The Non-Initiating Member shall give written notice of such election to the
Initiating Member within forty-five (45) Days after receipt of the Buy-Sell
Offer. Such notice shall be

27

--------------------------------------------------------------------------------



accompanied by a cash earnest money deposit equal to five percent (5%) of the
purchase price if the Non-Initiating Member elects to purchase the Membership
Interest of the Initiating Member. Failure of the Non-Initiating Member to give
the Initiating Member notice that the Non-Initiating Member has elected under
Section 6.5(a)(i) hereof (and to deliver the required deposit) within the
foregoing forty-five (45) Day period shall be conclusively deemed to be an
election to sell under Section 6.5(a)(ii) hereof. In the event that the
Non-Initiating Member does not elect to purchase the Membership Interest of the
Initiating Member, the Initiating Member shall give the Non-Initiating Member, a
cash earnest money deposit equal to five percent (5%) of the purchase price of
the Non-Initiating Member’s Membership Interest, within ten (10) Days after (i)
the receipt of the Non-Initiating Member’s election to sell under Section
6.5(a)(i) hereof, or (ii) if no election is made by the Non-Initiating Member,
the expiration of the forty-five (45) Day period within which the Non-Initiating
Member could have sent its election, as applicable.
 
(b) The closing of a purchase pursuant to Section 6.5(a) hereof shall be held in
accordance with the provisions of Section 6.7 hereof at the principal office of
the Company on a Business Day agreed to by the Initiating Member and the
Non-Initiating Member that is not more than seventy-five (75) Days after receipt
of the written notice of the election of the Non-Initiating Member or not more
than one hundred five (105) Days after receipt of the Buy-Sell Offer if the
Non-Initiating Member fails to give such notice. At the closing, the Initiating
Member’s or Non-Initiating Member’s, as applicable, earnest money deposit,
together with interest thereon, shall be credited against the purchase price of
the Membership Interest being purchased; provided, however, that if the closing
shall fail to occur because of a default by the purchasing Member, the
purchasing Member may not submit a Buy-Sell Offer, an Offer, or a Sale Offer,
for a period of twelve (12) months after the scheduled closing date, and the
selling Member shall have the right, as its exclusive remedies, to (i) retain
the purchasing Member’s earnest money deposit, together with interest thereon,
as liquidated damages, it being agreed that in such instance, the selling
Member’s damages would be difficult, if not impossible, to ascertain, and/or
(ii) elect, within sixty (60) Days after such default, to purchase the
purchasing Member’s Membership Interest for a cash purchase price equal to the
amount that such purchasing Member would receive under clause (i) or clause (ii)
of Section 6.5(a) hereof, as applicable, provided that such Member includes a
cash earnest money deposit equal to five percent (5%) of such purchase price
with its election. Notwithstanding anything to the contrary contained herein, a
Member may not submit a Buy-Sell Offer in accordance with this Section 6.5 if
(x) a Member has given an Offer in accordance with Section 6.4 hereof or a Sale
Offer in accordance with Section 6.6 hereof, in either case, that is outstanding
or pursuant to which a purchase has not yet been consummated, or (y) a Member is
marketing the Property as provided in Section 6.6 hereof.


6.6 Sale of the Property. 


(a) If TRG LLC or Taubman desires to market and sell the Property to a Third
Party, TRG LLC or Taubman as applicable (the "Triggering Member”) shall deliver
to whichever of TRG LLC and Taubman is not the Triggering Member (the
“Non-Triggering Member”) an irrevocable offer (the "Sale Offer”) in writing
stating a cash purchase price attributable to one hundred percent (100%) of the
Company’s assets. The Non-Triggering Member shall then have the option to
purchase the Membership Interest of the Triggering Member for cash at a price
equal to the amount (the "Sale Price") that the Triggering Member would receive
under Section 8.1(a) hereof, if the Company’s assets were sold for the purchase
price set forth in the Sale Offer and all of the liabilities of the Company were
satisfied.
 
The Non-Triggering Member shall specify in a notice (a “Trigger Notice”) to the
Triggering Member, within forty-five (45) Days after receipt of the Sale Offer,
whether or not it desires to

28

--------------------------------------------------------------------------------



accept the Sale Offer and purchase the Membership Interest of the Triggering
Member for the Sale Price. Such Trigger Notice shall be accompanied by a cash
earnest money deposit equal to five percent (5%) of the purchase price of the
Triggering Member’s Membership Interest if the Non-Triggering Member has elected
to purchase the Triggering Member’s Membership Interest. Failure to give a
Trigger Notice that the Non-Triggering Member has elected to purchase the
Membership Interest of the Triggering Member (and to deliver the required
deposit) within such forty-five (45) Day period, shall constitute an election to
reject the Sale Offer.


If the Sale Offer was not so accepted by the Non-Triggering Member, the
Triggering Member may sell the Property and all other assets of the Company to a
Third Party for an all cash at closing purchase price that is equal to (or
greater than) ninety-five (95%) of the purchase price for one hundred percent
(100%) of the Company’s assets as set forth in the Sale Offer and that provides
for no contingent payments, participation features or other payments other than
are customary to a Transfer for an all cash at closing purchase price. The
closing of any such sale to a Third Party shall occur within two hundred ten
(210) Days after the expiration of the forty-five (45) Day period within which
the Non-Triggering Member could have sent the Trigger Notice; otherwise, any
such sale shall be null and void and of no force or effect whatsoever.


(b) The closing of a sale by a Triggering Member to a Non-Triggering Member
pursuant to Section 6.6(a) hereof shall be held in accordance with the
provisions of Section 6.7 hereof at the principal office of the Company on a
Business Day agreed to by the Triggering Member and the Non-Triggering Member
that is not more than one hundred five (105) Days after receipt of a Trigger
Notice. At the closing, the Non-Triggering Member’s earnest money deposit,
together with interest thereon, shall be credited against the purchase price of
the Triggering Member’s Membership Interest; provided, however, that if the
closing shall fail to occur because of a default by the Non-Triggering Member,
the Non-Triggering Member may not submit a Sale Offer, an Offer, or a Buy-Sell
Offer, for a period of twelve (12) months after the scheduled closing date, and
the Triggering Member shall have the right, as its exclusive remedy, to retain
the Non-Triggering Member’s earnest money deposit, together with interest
thereon, as liquidated damages, it being agreed that in such instance, the
Triggering Member’s damages would be difficult, if not impossible, to ascertain.
Notwithstanding anything to the contrary contained herein, a Member may not
submit a Sale Offer in accordance with this Section 6.6 if a Member has given an
Offer in accordance with Section 6.4 hereof or a Buy-Sell Offer in accordance
with Section 6.5 hereof, in either case, that is outstanding or pursuant to
which a purchase has not yet been consummated.
 
6.7 Closings. At the closing of the purchase of a Member’s Membership Interest
pursuant to this Agreement, the selling Member shall transfer to the Purchasing
Member such Membership Interest (including, without limitation, any rights of
the selling Member to receive (i) repayment of any loans (other than those
secured by the Property) made by it to the Company, with any accrued and unpaid
interest thereon, (ii) repayment of such Member’s Capital Contributions, if any,
including, in the case of TRG LLC, any TRG Excess Contributions and any accrued
but unpaid Return thereon, (iii) distributions of Available Cash, and (iv)
distributions on termination or dissolution, free and clear of all liens,
security interests, and claims of others, and shall deliver to the purchasing
Member such instruments of transfer with respect to the assets of the Company
and such evidence of due authorization, execution and delivery, and of the
absence of any liens, security interests, or claims of others as the purchasing
Member shall reasonably request. The instruments of transfer shall be without
representations or warranties except as to the absence of any liens, security
interests or claims of others. The selling Member shall be responsible for any
stamp, recording, transfer, and similar transactional taxes (including any state
or local taxes measured by the gain to such selling Member) payable upon such
transfer.

29

--------------------------------------------------------------------------------





At such closing, the purchasing Member shall pay the purchase price payable by
it, at the option of the purchasing Member, by good certified or official bank
check payable to the order of the selling Member or by Fedwire transfer of
immediately available funds. The purchasing Member shall be responsible for
obtaining all Third Party consents necessary to effectuate the purchase and
shall also deliver or cause to be delivered to the selling Member a release or
releases from all recourse obligations and liabilities of the Company.
Notwithstanding anything to the contrary contained herein, in the event that the
purchasing Member is unable to obtain Third Party consents necessary to
effectuate a sale hereunder (having used its Best Efforts to do so), it shall
send written notice thereof to the selling Member who may then seek to obtain
such Third Party consents. In the event that one or more Third Party consents
necessary to effectuate the sale has not been obtained by the date of the
closing, any such sale shall be null and void and of no force of effect. The
selling Member shall be entitled to Available Cash allocable to its Membership
Interest through the date of closing.


6.8 Pledge of Membership Interests. Each Member (each being hereinafter referred
to as a "Pledging Member”) may Pledge all or any portion of its Membership
Interest or any of the proceeds thereof, at any time subject to the following
conditions:


(i) the Person (the "Pledgee") to whom the Pledging Member’s Membership Interest
or the proceeds thereof have been pledged in accordance with the provisions of
this Section 6.8 shall not have the right to become a substitute Member in the
Company;


(ii) in the event that the Pledgee begins to effect any of its Pledgee Rights
under the loan and/or pledge agreement, including, without limitation,
foreclosure or sale pursuant to the applicable commercial code, the Pledging
Member shall no longer have any management, approval, or consent rights provided
in this Agreement;
 
(iii) the documents governing the Pledge of all or any portion of the Pledging
Member’s Membership Interest pursuant to this Section 6.8 (the “Pledge
Documents") shall contain a provision reasonably acceptable to the other Member
(the "Non-Pledging Member") providing that upon the exercise of any of its
Pledgee Rights, in no event shall the Pledgee be entitled to realize an amount
in excess of an amount approved by the Non-Pledging Member (in its sole
discretion) as set forth in the Pledge Documents; and


(iv) the Pledge Documents shall contain a provision reasonably acceptable to the
Non-Pledging Member acknowledging and providing that, notwithstanding anything
in this Agreement or in the Pledge Documents to the contrary, upon a Transfer of
the Pledging Member’s Membership Interest pursuant to the exercise of any of the
Pledgee Rights, the right of first refusal in respect of the Pledging Member’s
Membership Interest provided to the Buyer in Section 6.4 hereof shall apply. In
the event that the Pledgee Right effected by the Pledgee does not entail a cash
sale of the Pledging Member’s Membership Interest, the purchase price of the
Pledging Member’s Membership Interest pursuant to Section 6.4 shall equal the
outstanding principal amount of the Pledging Member’s indebtedness to the
Pledgee and any other amounts owed to the Pledgee with respect thereto,
including, without limitation, any and all accrued but unpaid interest thereon.
In the event that the Non-Pledging Member exercises its right of first refusal,
upon payment of the purchase price, the Pledgee (or any other Person acquiring
the Pledging Member’s Membership Interest as a result of the exercise of the
Pledgee Rights) shall Transfer the pledged Membership Interest to the
Non-Pledging Member, free and clear of any lien, pledge, or other encumbrance
associated with the Pledge or the Pledging Member’s

30

--------------------------------------------------------------------------------



obligation secured thereby. The Pledgee, the Pledging Member, and the Non-
Pledging Member shall have executed an agreement, in form and substance
reasonably satisfactory to the Non-Pledging Member, in order to implement the
provisions of this Section 6.8. Any Pledge of a Pledging Member’s Membership
Interest that violates the requirements of this Section 6.8 shall be null and
void ab initio.




ARTICLE VII
DISABLING EVENT IN RESPECT OF A MEMBER;
SUCCESSION OF INTERESTS


7.1 Disabling Event in Respect of a Member. 
(a) For purposes hereof:
(i)  a "Disabling Event" means, with respect to a Member, such Member’s (A) in
the case of a Member that is a natural Person, death, (B) Bankruptcy, (C) in the
case of a Member who is a natural Person, the entry by a court of competent
jurisdiction adjudicating him incompetent to manage his Person or his property,
(D) in the case of a Member who is acting as a Member by virtue of being a
trustee of a trust, the termination of the trust (but not merely the
substitution of a new trustee), (E) in the case of a Member that is a separate
partnership or limited liability company, the dissolution and commencement of
winding up of the separate partnership or limited liability company, or (F) in
the case of a Member that is a corporation, the filing of a certificate of
dissolution, or its equivalent, for the corporation or the revocation of its
charter and the expiration of ninety (90) Days after the date of notice to the
corporation of revocation without a reinstatement of its charter;


(ii)  a "Disabled Member” shall be a Member who has suffered a Disabling Event
or an Event of Withdrawal; and
 
(iii)  a "Successor" shall be, with respect to a Disabled Member, such Disabled
Member’s successor(s) in interest, personal representative(s), heirs at law,
legatee(s), or estate; and


(iv)  "Event of Withdrawal" means, with respect to a Member, such Member’s
retirement, resignation, other withdrawal from the Company pursuant to the
Limited Liability Company Law or any other event (which is not a Disabling
Event) that causes a Member to cease to be a member under the Limited Liability
Company Law.


(b) Upon the occurrence of a Disabling Event or an Event of Withdrawal in
respect of a Member, the Company shall not be dissolved, but shall be continued,
and the Successor to such Disabled Member, subject to Section 6.2 hereof, shall
have the rights of such Disabled Member in the Company subject to the terms and
provisions of this Agreement.


7.2 Single Representative to Act on Behalf of Successors. In the event that a
Member’s Membership Interest is, at any time during the term of this Agreement
(including any period of dissolution and winding up of the Company), held by
more than one Person, then all of the Persons holding such Member’s original
Membership Interest shall forthwith, but in any event within thirty (30) Days
after the date on which the Membership Interest of such Member is held by more
than a single Person, designate one or more individuals as their collective
authorized

31

--------------------------------------------------------------------------------



representative(s) for purposes of Section 5.2 hereof, who shall each have the
power and authority, acting alone, to represent and bind and act on behalf of
all of the Members so joined together and represented in connection with all
matters relating to this Agreement or the Company. An authorized representative
designated as required herein shall act at the direction of that Member or those
Members, represented by such authorized representative, who at the relevant time
holds or collectively hold, as the case may be, a Percentage Interest which is
in excess of fifty percent (50%) of the total Percentage Interest held by all
the Members represented by such authorized representative.
 
7.3 Succession by Individuals to Membership Interests of Members. In the event
that any individual succeeds to the interest of any Member in accordance with
the terms of this Agreement, then the interest of such individual Member in the
Company, subject to the provisions of Section 7.2 hereof, may be:
 
(i) Transferred or disposed of by will or intestacy to or for the benefit of
 any member or members of the deceased Member’s Immediate Family; or


(ii) Transferred during his lifetime or at his death to a Family Trust for such
 individual.


7.4 References to "Member" and "Members" in the Event of Successors. In the
event that a Member’s Membership Interest is held by one or more successors to
such Member, references in this Agreement to "Member" and "Members" shall refer,
as applicable and except as otherwise provided herein, to the collective
Membership Interests of all successors to the Membership Interest of such
Member; and all decisions, consents, approvals, determinations, actions, and
selections of the Members (to the extent any such decisions, consents,
approvals, determinations, actions, and selections of the Members are provided
for in this Agreement) and the Company shall, as herein provided but subject to
the provisions of Article VII hereof, require the decision, consent, approval,
determination, action, or selection of such Member or an authorized
representative of all of the successors to the Membership Interest of such
Member (acting in the manner provided in Section 7.2 hereof).



 
7.5
Waiver of Dissolution if Transfer is in Full Compliance with Agreement; Negation
of Right to Dissolve Except as Herein Provided; No Withdrawal.



(a) Each of the Members hereby waives its right to terminate or cause the
dissolution of the Company (as such right is provided under the Limited
Liability Company Law) upon the Transfer of any Member’s Membership Interest,
provided that any such Transfer is permitted by and completed fully in
accordance with the terms of this Agreement.


(b) Except as provided in this Agreement, no Member shall have the right to
terminate this Agreement or dissolve the Company by such Member’s express will.


(c) No Member shall have any right to retire, resign, or otherwise withdraw from
the Company and have the value of such Member’s Membership Interest ascertained
and receive an amount equal to the value of such Membership Interest.


(d) In the event that a Member withdraws from the Company in breach of this
Agreement but pursuant to such Member’s statutory rights under the Limited
Liability Company Law, to the extent that such rights exist in the face of a
prohibition against withdrawal in this Agreement, then the value of such
Member’s Membership Interest shall be ascertained in

32

--------------------------------------------------------------------------------



accordance with Section 7.6 hereof and the Limited Liability Company Law, and
such Member shall receive from the Company in exchange for the relinquishment of
such Member’s Membership Interest an amount equal to the value of such Member’s
Membership Interest as so determined less twenty-five percent (25%) of such
value as liquidated damages and not as a penalty. In no event shall a Member be
considered to have withdrawn from the Company solely as a result of such Member
having suffered a Disabling Event.


7.6 Determination of Fair Market Value of Membership Interests. Solely for
purposes of Section 7.5(d) hereof, if it shall be necessary to determine the
fair market value of a Member’s Membership Interest, fair market value shall be
equal to the amount, determined as hereinafter set forth in this Section 7.6,
that would be distributed to such Member pursuant to Section 8.1(a) hereof,
assuming no reserves have been established by the Managing Member and that there
are no costs attendant upon such liquidation, but taking into account any and
all allocations pursuant to Section 4.1, Section 4.2, and Section 4.3 hereof and
distributions pursuant to Section 4.5 hereof through the date of such
determination, if all of the assets of the Company were sold for their fair
market value; provided, however, that (i) the fair market value of such
Membership Interest shall be reduced by the amount of any distributions made to
the Member whose Membership Interest is being sold subsequent to the date of the
balance sheet to be prepared pursuant to this Section 7.6, (ii) the fair market
value of such Membership Interest shall be further reduced by the fees of the
Auditor and appraisers for the services rendered by them in accordance with this
Section 7.6, and (iii) any indebtedness to the Company of the Member whose
Membership Interest is to be sold at the date of the consummation of the
purchase shall be paid to the Company in repayment of such indebtedness (such
repayment to be treated as having occurred immediately prior to the sale).


To determine the fair market value of the Company’s assets, the Auditor shall
prepare a balance sheet for the Company as of the last Day of the month
preceding the date of the event giving rise to the necessity to determine fair
market value (the "Valuation Date"). Such balance sheet shall be prepared in the
manner in which prior balance sheets of the Company have been consistently
prepared. The Auditor shall then determine the excess of the total assets of the
Company over the total liabilities of the Company (the "Net Value"). Net Value
shall be adjusted to reflect (1) the actual value of any negotiable securities
included in the Company’s assets on the Valuation Date, and (2) the fair market
value of all the Company’s real property (taking into account any participation
features of any debt encumbering such property), including all improvements
thereon and thereto, and other assets of the Company based upon an appraisal of
the Company’s real property by a member of the American Institute of Real Estate
Appraisers and an appraisal of the other assets of the Company by a qualified
appraiser, each such appraiser to be selected jointly by the Members. If the
Members are unable to agree upon an appraiser, then each Member shall appoint an
appraiser. The appraisals shall be averaged to calculate the appraised fair
market value of the Company’s property unless such appraisals differ by more
than five percent (5%) of the lower appraisal, in which event, the two (2)
appraisers shall select a third appraiser who shall independently appraise the
Company’s property. The appraised fair market value of the Company’s property
shall then be the average of those appraisals which differ from the middle
appraisal by less than five percent (5%) of the lowest appraisal. If none of the
appraisals differ from the middle appraisal by less than five percent (5%) of
the lowest appraisal, then the value of the middle appraisal shall be the
appraised fair market value of the Company’s property. The fee of each of the
appraisers shall be borne by the selling Member.
 
Ninety (90) Days after the preparation of any such balance sheet, the Auditor
shall prepare an adjusted balance sheet, in the manner set forth above, for the
Company, to reflect disputed and/or unknown operating income and expense items
and real estate tax increases for the current

33

--------------------------------------------------------------------------------



year if actual real estate taxes are unknown at the time the initial balance
sheet is prepared (the "Adjustments"). The Managing Member shall provide the
Non-Managing Member with written notice (an "Adjustment Notice") of the
Adjustments within ten (10) Days after the Auditor’s determination thereof. The
fair market value of the Company’s assets and the fair market value of a
Member’s Membership Interest shall be adjusted to reflect the Adjustments. The
selling Member or the acquiring Member, as the case may be, shall pay to the
other, within ten (10) Days after the receipt of the Adjustment Notice, the net
amount due such Member, based upon the Adjustments. The provisions of this
Section 7.6 shall survive the dissolution and termination of the Company.


ARTICLE VIII
WINDING UP, LIQUIDATION, AND
TERMINATION OF THE COMPANY


8.1 Liquidation of the Assets of the Company and Disposition of the Proceeds
 Thereof. 


(a) Upon the dissolution of the Company, the Managing Member (unless the
Managing Member shall have suffered a Disabling Event in which event the
Non-Managing Member) (herein referred to as the "Liquidator") shall proceed to
wind up the affairs of the Company, liquidate the property and assets of the
Company, and terminate the Company, and the proceeds of such liquidation shall
be applied and distributed in the following order of priority:
 
(1) to the expenses of liquidation: and then
 
(2) to the payment of the debts and liabilities of the Company owing to Persons
other than Members and their Affiliates; and then
 
(3) to the establishment of any reserves that the Liquidator deems necessary or
appropriate to provide for any contingent or unforeseen liabilities or
obligations of the Company (other than those owing to Members) or of the Members
arising out of or in connection with the Company (which reserves may be held by
a liquidating trust established for the benefit of the Members for the purpose
of liquidating Company assets, collecting amounts owed to the Company, and
paying any contingent or unforeseen liabilities of the Company); provided,
however, that after the expiration of a one year period, any excess reserves
remaining shall be distributed in the manner hereinafter provided in this
Section 8.1(a); and then
 
(4) to the satisfaction of any obligations of the Company to Members and/or
their Affiliates not otherwise provided for in this Section 8.1(a); and then
 
(5) to TRG LLC in an amount equal to any accrued but unpaid Return on the TRG
Excess Contributions; and then
 
(6)  to TRG LLC in an amount equal to the TRG Excess Contributions to the extent
that the TRG Excess Contributions have not been previously distributed to TRG
LLC; and then
 
(7) to the Members in proportion to and to the extent of their positive Capital
Account balances. For this purpose, the determination of the Members’ Capital
Account balances shall be made after adjustment to reflect the allocation of all
Profits, Losses, and items in the nature of income, gain, expense, or loss under
Section 4.1, Section 4.2, and Section 4.3 hereof and distributions pursuant to
Section 4.5 hereof and clauses (5) and (6) of this

34

--------------------------------------------------------------------------------



Section 8.1(a) through the Fiscal Year of liquidation of the Company. Subject to
the provisions of clause (3) of this Section 8.1(a), all distributions pursuant
to this Section 8.1 shall be made by the end of the fiscal year of liquidation
(or, if later, within ninety (90) Days after the date of such liquidation).


(b) Subject to the requirements of Regulations Section 1.704-1(b)(2)(ii)(b)(2) a
reasonable time shall be allowed for the orderly liquidation of the property and
assets of the Company and the payment of the debts and liabilities of the
Company in order to minimize the losses normally attendant upon a liquidation.
 
(c)  Each Member hereby appoints the Liquidator as its true and lawful
attorney-in-fact to hold, collect, and disburse, in accordance with this
Agreement, the applicable requirements of Regulations Section 1.704-1(b), and
the terms of any receivables existing at the time of the termination of the
Company and the proceeds of the collection of such receivables, including those
arising from the sale of Company property and assets. Notwithstanding anything
to the contrary in this Agreement, the foregoing power of attorney shall
terminate upon the distribution of the proceeds of all such receivables in
accordance with the provisions of this Agreement.


(d) Notwithstanding anything to the contrary contained in this Section 8.1, but
subject to Section 5.1(c) hereof, if the Liquidator shall determine not to
liquidate the property and assets of the Company because the property and assets
are not assignable to other than the Members or because a complete liquidation
of all of the property and assets of the Company would involve substantial
losses or be impractical under the circumstances or for any other reason or for
no given reason, the Liquidator shall liquidate that portion of the assets of
the Company sufficient to pay the expenses of liquidation and the debts and
liabilities of the Company (excluding the debts and liabilities of the Company
to the extent that they are adequately secured by mortgages on, or security
interests in, assets of the Company or to the extent adequate provision is made
for such debts and liabilities), and the remaining assets shall be distributed
to the Members as tenants-in-common or partitioned in accordance with applicable
statutes or apportioned in accordance with the provisions of Section 8.1(a)
hereof, or distributed in such other reasonable manner, not inconsistent with
the economic effect of Section 8.1(a) hereof and applicable requirements of
Regulations Section 1.704-1 and within the time period therein set forth, as
shall be reasonably determined by the Liquidator. The distribution of such
remaining assets to the Members shall be made subject to any mortgages or
security interests encumbering such assets.
 
8.2 Cancellation of Certificates. After the affairs of the Company have been
wound up, the property and assets of the Company have been liquidated, and the
proceeds thereof have been applied and distributed as provided in Section 8.1(a)
hereof (and/or, if applicable, there has been a distribution of property and
assets, as provided in Section 8.1(d) hereof), and the Company has been
terminated, the Members shall execute, deliver, and file a certificate of
cancellation of the Certificate of Formation.
 
ARTICLE IX
MISCELLANEOUS


9.1 Exculpation. Except in the case of fraud, willful misconduct, gross
negligence, or a material breach of this Agreement, the doing of any act or the
failure to do any act by a Member, the effect of which may cause or result in
loss or damage to the Company, if done in good faith to promote the interests of
the Company and if not done in material violation of the provisions of this
Agreement, shall not subject such Member to any personal liability.
 

35

--------------------------------------------------------------------------------





9.2 Notices. 


(a)  Any and all notices, consents, offers, elections, and other communications
(hereinafter referred to collectively as the "Communications" and individually
as a "Communication") required or permitted under this Agreement shall be deemed
adequately given only if in writing.
 
(b)  All Communications to be sent hereunder shall be given or served only if
addressed to a Member at its address set forth in the records of the Company,
and if delivered by hand (with delivery receipt required) or delivered by
certified mail, return receipt requested, or Federal Express or similar
expedited overnight commercial carrier. All such notices, demands, and requests
shall be deemed to have been properly given or served, if delivered by hand, or
mailed, on the date of receipt or of refusal to accept shown on the delivery
receipt or return receipt, and, if delivered by Federal Express or similar
expedited overnight commercial carrier, on the date that is one Day after the
date upon which the same shall have been delivered to Federal Express or similar
expedited overnight commercial carrier, addressed to the recipient, with all
shipping charges prepaid, provided that the same is actually received (or
refused) by the recipient in the ordinary course. The time to respond to any
Communication given pursuant to this Agreement shall run from the date of
receipt or confirmed delivery.


(c)  All Communications shall be addressed:


If to TRG LLC, to:


The Taubman Company
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attn: Chris B. Heaphy, Esq.


If to Taubman, to:


The Taubman Asset Group
200 East Long Lake Road
Bloomfield Hills, Michigan 48304
Attn: Robert S. Taubman and William S. Taubman
 
(d)  By giving to the other parties written notice thereof, the parties hereto
and their respective successors and assigns shall have the right from time to
time and at any time during the term of this Agreement to change the Person(s)
to receive notice and their respective addresses effective upon receipt by the
other parties of such notice, and each shall have the right to specify as its
address any other address within the United States of America.
 
9.3  Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws (other than the law governing choice of law) of the
State of California. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Limited Liability Company Law,
the provision of this Agreement shall control and take precedence.


9.4  Word Meanings; Gender. The words such as "herein," "hereinafter," "hereof,"
and "hereunder" refer to this Agreement as a whole and not merely to a
subdivision in which such

36

--------------------------------------------------------------------------------



words appear unless the context otherwise requires. The singular shall include
the plural and the masculine gender shall include the feminine and neuter, and
vice versa, unless the context otherwise requires.
 
9.5  Section Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text.
 
9.6  Entire Agreement. This Agreement contains the entire agreement between the
parties hereto relative to the Company.


9.7  Waiver. No consent or waiver, express or implied, by a Member to or of any
breach or default by another Member in the performance by such other Member of
its obligations hereunder shall be deemed or construed to be a consent or waiver
to or of any other breach or default in the performance by such other Member of
the same or any other obligation of such Member hereunder. A consent or waiver
by a Member to any breach or default by the other Member under this Agreement
shall be effective only if in writing and signed by the Member against whom
enforcement of the consent or waiver is sought. Failure on the part of a Member
to object to any act or failure to act of another Member or to declare another
Member in default, irrespective of how long such failure continues, shall not
constitute a waiver by such Member of its rights hereunder.


9.8  Separability of Provisions. Each provision of this Agreement shall be
considered separable and if for any reason any provision or provisions herein
are determined to be invalid, unenforceable, or illegal under any existing or
future law, such invalidity, unenforceability, or illegality shall not impair
the operation of or affect those portions of this Agreement that are valid,
enforceable, and legal.


9.9  Binding Agreement. Subject to the restrictions on Transfers set forth
herein, this Agreement shall inure to the benefit of and be binding upon the
undersigned Members and their respective successors and assigns. Whenever, in
this Agreement, a reference to any party or Member is made, such reference shall
be deemed to include a reference to the permitted successors and assigns of such
party or Member.


9.10  Equitable Remedies. Except as otherwise provided in this Agreement, the
rights and remedies of the Members hereunder shall not be mutually exclusive,
i.e., the exercise of a right or remedy under any given provision hereof shall
not preclude or impair exercise of any other right or remedy hereunder. Each of
the Members confirms that damages at law may not always be an adequate remedy
for a breach or threatened breach of this Agreement and agrees that, in the
event of a breach or threatened breach of any provision hereof, the respective
rights and obligations hereunder shall be enforceable by specific performance,
injunction, or other equitable remedy, but nothing herein contained is intended
to, nor shall it, limit or affect any rights at law or by statute or otherwise
of any party aggrieved as against the other for a breach or threatened breach of
any provision hereof.
 
9.11  Partition. No Member nor any successor-in-interest to a Member shall have
the right while this Agreement remains in effect to have any property of the
Company partitioned, or to file a complaint or institute any proceeding at law
or in equity to have such property of the Company partitioned, and each Member,
on behalf of itself and its successors and assigns, hereby waives any such
right. It is the intention of the Members that the rights of the parties hereto
and their successors-in-interest to Company property, as among themselves, shall
be governed by the terms of this Agreement, and that the rights of the Members
and their successors-in-

37

--------------------------------------------------------------------------------



interest to Transfer any interest in the Company shall be subject to the
limitations and restrictions set forth in this Agreement.
 
9.12 Amendment. Except as provided in Section 3.1(d) hereof, a proposed
amendment to this Agreement may be adopted and effective as an amendment hereto
only upon the written agreement of all of the Members.
 
9.13  No Third Party Rights Created Hereby. The provisions of this Agreement are
solely for the purpose of defining the interests of the Members, inter se; and
no other Person, firm, or entity (i.e., a party who is not a signatory hereto or
a permitted successor to such signatory hereto) shall have any right, power,
title, or interest by way of subrogation or otherwise, in and to the rights,
powers, titles, and provisions of this Agreement.
 
9.14  Liability of Members. Except as otherwise provided in this Agreement, any
liability or debt of the Company shall first be satisfied out of the assets of
the Company, including the proceeds of any liability insurance which the Company
may recover, and thereafter, in accordance with the applicable provisions of the
Limited Liability Company Law.
 
9.15  Additional Acts and Instruments. Each Member hereby agrees to do such’
further acts and things and to execute any and all instruments necessary or
desirable and as reasonably required in the future to carry out the full intent
and purpose of this Agreement.
 
9.16  Organization Expenses. The Members authorize the Company to elect,
pursuant to Section 709(b) of the Code, to deduct in the taxable year the
Company began business amounts paid or incurred to organize the Company to the
extent, if any, permitted by Section 709(b) of the Code and to amortize the
balance of the organizational expenses over a period of one hundred eighty (180)
months beginning in the taxable year the Company began business.


9.17  Agreement in Counterparts. This Agreement may be executed in two (2) or
more counterparts, all of which as so executed shall constitute one Agreement,
binding on all of the parties hereto, notwithstanding that all the parties are
not signatory to the original or the same counterpart; provided, however, that
no provision of this Agreement shall become effective and binding unless and
until all parties hereto have duly executed this Agreement, at which time this
Agreement shall then become effective and binding as of the date first-above
written. Any executed counterpart of this Agreement that is delivered by
facsimile transmission or other electronic transmission shall be deemed to have
been fully and properly executed and delivered for all purposes of this
Agreement.


9.18  Attorneys-in-Fact. Any Member may execute a document or instrument or take
any action required or permitted to be executed or taken under the terms of this
Agreement by and through an attorney-in-fact duly appointed for such purpose (or
for purposes including such purpose) under the terms of a written power of
attorney (including any power of attorney granted herein).
 
9.19  Consents, Approval, Etc. Whenever the consent or approval of a Member is
required under any provision of this Agreement or a matter is subject to the
satisfaction of a Member, then, except as otherwise specifically provided in
this Agreement, such Member shall not unreasonably withhold or delay such
consent or approval and shall not be unreasonable or delay in deciding whether
such matter is satisfactory.

38

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.
 
TRG SUNVALLEY LLC, a Delaware limited liability company



 
By:
The Taubman Realty Group Limited Partnership, a Delaware limited partnership





By: /s/ Chris B. Heaphy     _____ 
Chris B. Heaphy, Authorized Signatory


 
AND:




TILC-SV, LLC, a Michigan limited liability company



 
By:
The Robert S. Taubman Revocable Trust dated August 9, 1982, as amended, a
manager





By:/s/ Robert S. Taubman      
Robert S. Taubman, Trustee
 
 
 
39

--------------------------------------------------------------------------------





EXHIBIT A
 
Legal Description
 
The land referred to is situated in the County of Contra Costa, City of Concord,
State of California, and is described as follows:


PARCEL ONE:


All that portion of the Rancho Monte Del Diablo designated “Parcel One” in that
certain Decree Quieting Title, entered in Contra Costa County Superior Court,
Case No. 69596, a certified copy of which was recorded November 29, 1957 in Book
3082 of Official Records, Page 495, being the portion thereof designated “Parcel
Three” in the Deed from Johnne Burnett to Hope Bartnett Belloc recorded November
15, 1961 in Book 3995 of Official Records, Page 262, which portion is more
particularly described as follows:


BEGINNING at the most Southerly corner of said “Parcel One” (3082-OR-495);
thence, along the exterior boundary thereof North 07° 14’ 34” West 2860.93 feet
(to the South line of the parcel of land firstly described in the Deed from
Antonio A. Lucos, et ux, to Eugenia Gianelli, et al, recorded February 5, 1925
in Book 482 of Deeds, at Page 372); thence (along the South line of Gianelli)
North 79° 59’ 40” East 722.04 feet (to the Eastern line of the land described
secondly in 482-Dds-372); thence North 09° 55’ 06” West 318.24 feet to the
intersection thereof with the Southwesterly line of the land designated “Parcel
One” in the Deed to the State of California recorded March 29, 1962 in Book 4086
of Official Records, at Page 235; thence, along the Southwesterly line of said
State land: South 32° 17’ 20” East 1240.77 feet; South 26° 54’ 09” East 1001.11
feet; Southwesterly along the arc of a curve to the Right, with a radius of
125.00 feet, tangent to the last mentioned course, 159.09 feet; South 42° 48’
36” West, tangent to the last mentioned curve, 205.65 feet; and South 38° 44’
22” East 30.05 feet to the Southeasterly line of “Parcel One” of said Decree
Quieting Title (3082-OR-495); thence South 51° 16’ 07” West, along said
Southeasterly line, to the Point of Beginning.


EXCEPT the portion of the aforesaid land described in Deed to City of Concord, a
California general law city, recorded February 27, 1963 in Book 4311 of Official
Records, at Page 647, to wit: BEGINNING on the East line of the State Highway
leading from Pacheco to Walnut Creek, at the Southern corner of the tract of
land described as “Parcel One” in the Decree of Distribution (in the Matter of
the Estate of Peter Bartnett), a certified copy of which was recorded April 7,
1959 in Book 3350 of Official Records, at Page 100; thence North 07° 18’ 20”
West, along said East line, 700.00 feet; thence North 82° 41’ 40” East 20.00
feet; thence South 08° 22’ 00” East 270.05 feet to a point, hereinafter referred
to as Station “A”; thence South 12° 00’ 00” East 292.71 feet to a point on the
arc of a tangent curve to the Left, having a radius of 30.00 feet; thence
Southerly and Easterly on said curve, through an angle of 113°00’ 00”, an arc
distance of 59.17 feet; thence North 55° 00’ 00” East 292.47 feet to a line
drawn parallel with and 30.00 feet Northwesterly, measured at right angles, from
the Southeast line of said Decree’s “Parcel One” (3350-OR-100); thence North 51°
16’ 07” East, along said parallel line, 1197.84 feet; thence South 38° 43’ 06”
East 30.00 feet to said Southeast line (“Parcel One” 3350-OR-100); thence South
51° 16’ 07” West, along said Southeast line, 1628.39 feet to the Point of
Beginning.


AND EXCEPT the interest of the City of Pleasant Hill, a California municipal
corporation, by Deed recorded January 1, 1966 in Book 5062 of Official Records,
at Page 8, as to that portion of the foregoing land described as follows:
BEGINNING at the Northwestern corner of the parcel


--------------------------------------------------------------------------------



of land described as Parcel Two-C in the Lis Pendens recorded July 29, 1960 in
Book 3671 of Official Records, at Page 76 (being the same parcel of land
described in Deed to the City of Concord recorded in Book 4311 of Official
Records, at Page 647); thence North 07° 14’ 34” West 2160.88 feet to the
Southerly line of the 22.16 acre parcel of land described in Deed to Eugenia
Gianelli, et al, recorded February 5, 1925 in Book 482 of Deeds, at Page 372;
thence North 80° 00’ 11” East 16.89 feet; thence South 07° 18’ 19” East 2161.65
feet; thence South 82° 41’ 40” West 20.00 feet to the Point of Beginning.


ALSO EXCEPT the portion of the aforesaid land designated “Parcel One” in the
Deed to the State of California recorded August 21, 1978 in Book 8975 of
Official Records, at Page 108, being more particularly described as follows:
COMMENCING at the Southeasterly terminus of that certain course described as “N.
26° 54’ 09” W., 1001.11 feet” in “Parcel 1” of the Deed to the State of
California recorded March 29, 1962 in Book 4086 of Official Records, at Page
235; thence, along the general Southwesterly line of said “Parcel 1”, from a
tangent that bears South 26° 54’ 09” East, along a curve to the Right, with a
radius of 125.00 feet, through an angle of 69° 42’ 45”, an arc length of 152.00
feet and South 42° 48’ 36” West 176.22 feet; thence North 25° 53’ 01” West 44.94
feet; thence North 37° 19’ 32” West 136.13 feet; thence along a tangent curve to
the Right, with a radius of 250.00 feet, through an angle of 59° 40’ 50”, an arc
length of 260.41 feet to a point of reverse curvature; thence, along a tangent
curve to the Left, with a radius of 550.00 feet, through an angle of 43° 18’
04”, an arc length of 415.66 feet to said general Southwesterly line of “Parcel
1” (4086-OR-235); thence, along last said line, South 26° 54’ 09” East 594.74
feet to the Point of Commencement.


AND ALSO EXCEPT the interest dedicated to the City of Concord by that certain
Offer recorded September 28, 1978 in Book 9030 of Official Records, at Page 665,
and accepted by Resolution recorded November 19, 1979 in Book 9085 of Official
Records, at Page 354, the affected land being more particularly described as
follows: BEGINNING at the most Westerly corner of the land described as “Parcel
1” in the Deed from Burnett, et al, to the State of California recorded March
29, 1962 in Book 4086 of Official Records, at Page 235, being the “True Point of
Commencement” described in said Deed and lying on the Northwesterly line of
Willow Pass Road, 110.00 feet in width; thence, along the Northwesterly line of
Willow Pass Road, South 51° 15’ 38” West 314.00 feet; thence leaving said line,
at right angles, North 38° 44’ 22” West 29.00 feet; thence North 51° 15’ 38”
East 12.00 feet; thence South 83° 44’ 10” East 31.12 feet to a point 7.00 feet
(measured at right angles) from said Northwesterly line of Willow Pass Road;
thence, parallel to said line, North 51° 15’ 38” East 327.12 feet to a point on
the Northwesterly line the aforementioned State Parcel (4086-OR-235); thence,
along said line, South 42° 48’ 36” West 47.63 feet to the Point of Beginning.
AND FURTHER EXCEPT all of the aforesaid land encompassed with the boundaries of
the land shown and designated Parcels “A” and “B” on Parcel Map MSC 36-80 filed
January 27, 1981 in Book 92 of Parcel Maps, at Page 7, in the Office of the
Contra Costa County Recorder.


APN(s): 153-230-023, 024 and 025


PARCEL TWO:


Parcel “A” as shown on Parcel Map MSC 36-80, filed January 27, 1981 in Book 92
of Parcel Maps, at Page 7, in the Office of the Contra Costa County Recorder.


APN(s): 153-230-007 and 022




--------------------------------------------------------------------------------



PARCEL THREE:


Parcel “B” as shown on the Parcel Map MSC 36-80, filed January 27, 1981 in Book
92 of Parcel Maps, at Page 7, in the Office of the Contra Costa County Recorder.
EXCEPT all that real property interest contained or created in those certain
Quitclaim Deeds to Carter Hawley Hale Stores, Inc., a California corporation,
recorded January 29, 1982 in Book 10660 of Official Records, at Pages 114 and
118, under respective Recorder’s Serial Numbers 82-10034 and 82-10035, being
more particularly described as:


All buildings, structures and other improvements, together with all fixtures
located and to be located in or on Parcel “B” as shown on the Map of MSC 36-80,
filed January 27, 1981 in Book 92 of Parcel Maps, at Page 7, in the Office of
the Contra Costa County Recorder, which buildings, structures, improvements and
fixtures are and shall remain real property.


APN: 153-230-021









--------------------------------------------------------------------------------




Exhibit B
Members of Taubman


Name of Member
Membership Interest
The Robert S. Taubman Revocable Trust dated August 9, 1982, as amended
16.66666666%
The William S. Taubman Revocable Trust dated June 10, 1993
16.66666666%
The Gayle Taubman Kalisman Revocable Trust dated March 22, 1981, as amended.
1.0%
The Alexander Taubman Irrevocable Trust, under the Robert S. Taubman Irrevocable
Trust Agreement dated May 2, 2006
4.16666666%
The Ghislaine Taubman Irrevocable Trust, under the Robert S. Taubman Irrevocable
Trust Agreement dated May 2, 2006
4.16666666%
The Theodore Taubman Irrevocable Trust, under the Robert S. Taubman Irrevocable
Trust Agreement dated May 2, 2006
4.16666666%
The Sebastian Taubman Irrevocable Trust, under the Robert S. Taubman Irrevocable
Trust Agreement dated May 2, 2006
4.16666666%
The Abigail Taubman Irrevocable Trust, under the William S. Taubman Irrevocable
Trust Agreement dated December 14, 2006
8.33333333%
The Oliver Taubman Irrevocable Trust, under the William S. Taubman Irrevocable
Trust Agreement dated December 14, 2006
8.33333333%
The PTK 2000 Trust, under Trust Agreement dated May 26, 2004
16.16666666%
The JTK Trust, under Trust Agreement dated May 26, 2004
16.16666666%


